REPUBLIQUE DU SENEGAL
Un Peuple - Un But - Une Foi

RÉPUBLIQUE DU SÉNÉGAL.

CONTRAT
DE RECHERCHE ET DE PARTAGE
DE PRODUCTION D'HYDROCARBURES

RUFISQUE OFFSHORE
SANGOMAR OFFSHORE
SANGOMAR OFFSHORE PROFOND

NÉ

PETROSEN
D» _)

DU OS CO CS SDS NE D ON OU QUE MR

SOMMAIRE

DISPOSITIONS GENERALES ….

ARTICLE 1 - DEFINITIONS
ARTICLE 2 - OBJET ET DUREE DU CONTRAT. :
ARTICLE 3 - DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS PETROLIERE:
ARTICLE 4 - OBLIGATIONS GENERALES DU CONTRACTANT DANS LA CONDUITE

DES OPERATIONS PETROLIERES ee

TITRE II - DE LA RECHERCHE...

ARTICLE 5 - DUREE DE LA PERIODE DE RECHERCHE ET RENOUVELLEMENTS
ARTICLE 6 - RENDUS DE SURFACE ET RENONCIATION.
ARTICLE 7 - OBLIGATIONS DE TRAVAUX DE RECHERCHE
ARTICLE 8 - LOYERS SUPERFICIAIRES ve
ARTICLE 9 - EVALUATION D'UNE DECOUVERTE.

TITRE IN : DE L'EXPLOITATION

ARTICLE 10 -DUREE DE LA PERIODE D'EXPLOITATION
ARTICLE 11 - PROGRAMMES DE PRODUCTION.
ARTICLE 12 - GAZ NATUREL
ARTICLE 13 - MESURE DES HYDROCARBURES .
ARTICLE 14 - TRANSPORT DES HYDROCARBURES
ARTICLE 15 - DEMANDE LOCALE DE PETROLE BRUT.

TITRE IV - DISPOSITIONS COMMUNES À LA RECHERCHE ET À L'EXPLOITATION..

ARTICLE 16 - PROGRAMMES ANNUELS DE TRA VAUX.
ARTICLE 17 - CONTROLE DES OPERATIONS PETROLIERE:
ARTICLE 18 - INFORMATIONS ET RAPPORTS...
ARTICLE 19 - PERSONNEL, FORMATION ET PROMOTIO!
ARTICLE 20 - ABANDON ET TRANSFERT DES BIENS À EXPIRATION.

TITRE V - DISPOSITIONS ECONOMIQUES ET FISCALES...

ARTICLE 21 - PRIX DU PETROLE BRUT ET DU GAZ NATUREL...
ARTICLE 22 - RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA PRODUCTION.
ARTICLE 23 - REGIME FISCAL.
ARTICLE 24 - PARTICIPATION DE PET. ROSEN.
ARTICLE 25 - COMPTABILITE ET VERIFICATION
ARTICLE 26 - IMPORTATIONS ET EXPORTATIONS.
ARTICLE 27 + CHANGE...
ARTICLE 28 - PAIEMENTS.

TITRE VI - DISPOSITIONS DIVERSES …

ARTICLE 29 - DROITS DE CESSION ET CONTROLE DU CONTRACTANT
ARTICLE 30 - RESILIATION DU CONTRAT.
ARTICLE 31 - FORCE MAJEURE...
ARTICLE 32 - ARBITRAGE ET EXPERTISE
ARTICLE 33 - DROIT APPLICABLE ET STA
ARTICLE 34 - NOTIFICATIONS...
ARTICLE 35 - AUTRES DISPOSITIONS.

ANNEXE 1 - DELIMITATION DE LA ZONE CONTRACTUELLE.

ANNEXE 2 - PROCEDURE COMPTABLE ….

ARTICLE 1 - DISPOSITIONS GENERALES.
ARTICLE 2 - PRINCIPES ET BASES D'IMPUTATION DES COÛTS PETROLIERS

ARTICLE 3 - PRINCIPES D'IMPUTATION DES COÛTS DES PRESTATIONS DE SERVICES,
l MATERIAUX ET EQUIPEMENTS UTILISES DANS LES OPERATIONS PETROLIERES.
ARTICLE 4 : AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES DE RECHERCHE. 55
“ARTICLE 5 - DETERMINATION DU PARTAGE DE LA PRODUCTION SELON LE RAPPORT.

B ARTICLE 6 - INVENTAIRES .

ARTICLE 7 - ETATS FINANCIERS ET COMPTABLES

D 8 ES SP 2 JP LE IS
OO OO Un ee ne 2 SO ON EX |

n

CONTRAT

ENTRE

ET

la REPUBLIQUE DU SENEGAL, ci-après désignée "I'Etat”, représentée aux
présentes par Monsieur le Ministre de l'Energie et des Mines,

d'une part,

SENEGAL HUNT OIL COMPANY, filiale à 100% de la Société Hunt Oil société de
droit des Iles Cayman, ayant son siège social à 1445 Ross @ Field, Dallas, Texas, USA
75202, ci-après désignée SHOC, et représentée aux présentes par Monsieur Larry
BOTTOMLEY, Vice Président International Exploration, dûment habilité à cet effet,

la SOCIETE DES PETROLES DU SENEGAL, Société de droit sénégalais, ayant son siège
social à Route du Service Géographique, Hann, Dakar, SENEGAL, ci-après dénommée
"PETROSEN", représentée par Monsieur Serigne MBOUP, Directeur Général, dûment habilité
à cet effet,

Ci-après collectivement désignées le "Contractant”,

d'autre part,

Considérant l'intérêt économique que présentent pour le développement du pays la découverte
et l'exploitation des Hydrocarbures dans le territoire de la République du Sénégal ;

Considérant que le Contractant déclare posséder les capacités techniques et financières pour
mener à bien les Opérations Pétrolières autorisées en vertu des présentes et désire
entreprendre lesdites Opérations Pétrolières dans le cadre d'un contrat de partage de
production fixant ses droits et obligations ;

Vu la loi n°98-05 du 08 janvier 1998 portant Code Pétrolier fixant le régime juridique et fiscal
de la recherche, de l'exploitation et du transport des hydrocarbures ;

CECI EXPOSE, IL EST MUTUELLEMENT CONVENU ET ARRETE CE QUI SUIT :

SAT
TITRE PREMIER

DISPOSITIONS GENERALES

7”

ARTICLE 1

DEFINITIONS

Les termes définis au présent article auront pour l'ensemble du Contrat et les autres textes qui
pourraient le compléter ou le modifier la signification suivante :

LL

12.

13.

14.

LS.

1.6.

17.

L8.

19.

"Année Civile" signifie une période de douze (12) mois consécutifs commençant le
premier (Ler) janvier et se terminant le trente et un (31) décembre suivant.

‘’Année Contractuelle" signifie une période de douze (12) mois consécutifs
commençant à la Date d'Effet ou le jour anniversaire de ladite Date d'Effet.

“Budget” signifie l'estimation détaillée du coût des Opérations Pétrolières prévues
dans un Programme Annuel de Travaux.

“Contractant" signifie, soit individuellement, soit collectivement, SHOC et
PETROSEN, ainsi que toute personne à laquelle serait cédé un intérêt en application
des articles 24 et 29 ci-dessous.

"Contrat signifie le présent acte et ses annexes formant contrat ainsi que toute
addition ou modification aux présentes qui recevrait l'approbation des Parties selon
les dispositions de l'article 35.3 ci-dessous.

“Code Pétrolier” désigne la loi n°98-05 du 08 janvier 1998 fixant le régime
juridique et fiscal de la recherche, de l'exploitation et du transport des hydrocarbures,
ainsi que les textes pris pour son application.

"Coûts Pétroliers" signifie l'ensemble des coûts et dépenses encourus par le
Contractant dans le cadre du présent Contrat, nécessaires, selon les règles de l'art en
usage dans l'industrie pétrolière internationale, à la conduite des Opérations
Pétrolières concernant la Zone Contractuelle et déterminés suivant la Procédure
Comptable annexée au présent Contrat en tant qu'Annexe 2.

“Date d'Effet" signifie la date d'entrée en vigueur du Contrat définie à l'article 35.5
ci-dessous.

"Dollar" signifie dollar des Etats-Unis d'Amérique.

"Etat" signifie la République du Sénégal. l . > 7 S
<s —

1.11.

112.

1.13.

1.14.

1.15.

1.16.

1.17.

1.18.

1.19.

120.

121.

1.22.

Franc CFA" signifie franc de l'Union Monétaire Ouest Africaine (UMOA).

"Gaz Naturel" signifie le gaz sec et le gaz humide produit isolément ou en
association avec le Pétrole Brut ainsi que tous autres constituants gazeux extraits des
puits. ; Po
"Gaz Naturel Associé" signifie le Gaz Naturel existant dans un réservoir en solution
avec le Pétrole Brut, ou sous forme de “gas-cap" en contact avec le Pétrole Brut, et

qui est produit ou pouvant être produit en association avec le Pétrole Brut.

"Gaz Naturel Non Associé" signifie le Gaz Naturel à l'exclusion du Gaz Naturel
Associé.

“’Gisement Commercial" signifie une entité géologique imprégnée
d'Hydrocarbures, dûment évaluée conformément aux dispositions de l'article 9 ci-
dessous, et qui selon les règles en usage dans l'industrie pétrolière intemationale peut
être développée et produite dans des conditions économiques pour le Contractant.

"Hydrocarbures" signifie Pétrole Brut et Gaz Naturel.

"Ministre" désigne à tout moment le Ministre chargé du secteur des Opérations
Pétrolières ou son représentant qualifié.

"Ministère" désigne à tout moment le Ministère chargé du secteur des Opérations
Pétrolières.

"Opérations Pétrolières" signifie toutes les opérations de prospection, de
recherche, d'évaluation, de développement, de production, de stockage, de transport
et de commercialisation des Hydrocarbures jusqu'au Point de Livraison, y compris le
traitement du Gaz Naturel, mais à l'exclusion du raffinage et de la distribution des
produits pétroliers.

"Partie(s)" signifie l'Etat et/ou le Contractant.

“Périmètre d'Exploitation" signifie la fraction de la Zone Contractuelle délimitée
par le périmètre d'un Gisement Commercial fixé conformément aux dispositions de
l'article 10.1 ci-dessous.

“Pétrole Brut" signifie huile minérale brute, asphalte, ozokérite et tous autres
hydrocarbures liquides à l'état naturel ou obtenus du Gaz Naturel par condensation ou
extraction, y compris les condensats et les liquides de Gaz Naturel.

“"PETROSEN" signifie la Société des Pétroles du Sénégal et ses successeurs et
cessionnaires.

“Point de Livraison" signifie le point F.O.B. au terminal de chargement des Hydro-
carbures au Sénégal ou/et tout autre point fixé d'un commun accord entre les Parties.

D
1.23 ‘Production Totale Commerciale" signifie la production totale de pétrole brut où
de Gaz Naturel obtenue à partir du ou des Périmètres d'Exploitation diminuée des
quantités utilisées pour les-besoins des Opérations Pétrolières et des pertes inévitables
et télle que mesurée au point de livraison.

124 "Programme Annuel de Travaux" signifie le document descriptif des Opérations
Pétrolières à réaliser en accord avec les dispositions de l'article 16 ci-dessous.

1.25. "Société Affiliée" signifie toute société qui contrôle ou est contrôlée directement ou
indirectement, par toute entreprise visée à l’article 42 du Code Pétrolier, ou une société
qui contrôle elle-même, directement ou indirectement, toute entreprise visée à l’article
42 du Code Pétrolier, étant entendu qu’un tel contrôle signifie la propriété directe ou
indirecte par une société ou toute autre entité d’au moins cinquante pour cent des parts
sociales ou actions donnant lieu à la majorité de droit de vote dans une autre société.

1.26. "Société d'Etat" signifie une entreprise constituée en vue de réaliser des opérations
pétrolières sous la forme d’un établissement public, d’une société nationale ou d’une
société à participation publique majoritaire.

127. "Tiers" signifie une personne autre qu'une Société Affiliée.

1.28. "Zone Contractuelle" signifie la surface définie à l'Annexe 1 du présent Contrat. Les
surfaces rendues par le Contractant seront considérées comme ne faisant plus partie de
la Zonè Contractuelle. En revanche, le ou les Périmètres d'Exploitation feront partie
intégrante de la Zone Contractuelle pendant leur durée de validité.

ARTICLE 2

OBJET ET DUREE DU CONTRAT

2.1. Le présent Contrat est un Contrat de Recherche et de Partage de Production
d’Hydrocarbures aux termes duquel l'Etat confie au Contractant la prestation de tous
services nécessaires à la recherche et, s'il y a lieu, à l'exploitation des Hydrocarbures
que renfermerait la Zone Contractuelle.

Le Contractant agira à titre exclusif pour conduire et effectuer les Opérations
Pétrolières. Il affectera à ces opérations tous moyens techniques, technologies,
équipements et matériels ainsi que tout le personnel nécessaire.

Le Contractant assumera, à ses propres risques et dépens, la responsabilité entière de la
réalisation et du financement des Opérations Pétrolières.

En cas de découverte d'un Gisement Commercial dans la Zone Contractuelle, la
production d'Hydrocarbures dudit Gisement sera, pendant toute la durée de la période
d'exploitation au titre du présent Contrat, l'objet d'un partage entre les Parties
conformément aux dispositions de l'article 22 ci-dessous. 2
74
= 2 nm

2.2.

23.

24.

2.5.

3.1.

Le présent Contrat fixe notamment les conditions dans lesquelles seront effectuées la
recherche et l'exploitation des Gisements Commerciaux d'Hydrocarbures, ainsi que le
stockage, le transport, le traitement primaire, la liquéfaction, l'évacuation des
Hydrocarbures ainsique des substances connexesiet/ou des produits qui en dériveront
par séparation ou traitement, le raffinage propremeñt dit étant exclu.

Le présent Contrat est conclu pour la période de recherche, y compris ses
renouvellements et prorogations, ainsi que pour la période d'exploitation relative à
chaque Gisement Commercial, respectivement définies aux articles 5 et 10 ci-
dessous.

Si à la fin de la période de recherche, y compris ses renouvellements et prorogations,
le Contractant n'a pas notifié au Ministre sa décision de développer un Gisement
Commercial d'Hydrocarbures conformément à l'article 10.1 Si-dessous, le présent
Contrat prendra fin.

L'expiration, la renonciation ou la résiliation du présent Contrat ne libère pas le
Contractant de ses obligations au titre du présent Contrat nées avant ou à l'occasion
de ladite expiration, renonciation ou résiliation, lesquelles devront être exécutées par
I Contractant.

ARTICLE 3

DROITS DU CONTRACTANT
DANS LA CONDUITE DES OPERATIONS PETROLIERES

Conformément aux dispositions des lois et règlements en vigueur, notamment du Code
Pétrolier, et aux dispositions du présent Contrat, le Contractant aura le droit :

a) de rechercher les Hydrocarbures à l'intérieur de la Zone Contractuelle et le cas
échéant des Périmètres d'Exploitation, et d'extraire, stocker, transporter, effectuer
tout traitement primaire et/ou liquéfaction, vendre, exporter les Hydrocarbures
ainsi que les substances connexes et/ou les produits qui en dériveront par
séparation ou traitement, le raffinage proprement dit étant exclu, provenant des
gisements contenus à l'intérieur des Périmètres d'Exploitation ;

b) d'accéder à tout endroit situé à l'intérieur de la Zone Contractuelle afin d'y
mener les Opérations Pétrolières ;

c) de réaliser toutes installations et tous travaux ainsi que, d'une façon générale,
tous actes et opérations nécessaires à la conduite des Opérations Pétrolières ;

d) d'utiliser l'eau nécessaire aux Opérations Pétrolières, sous réserve de ne pas
porter préjudice à l'approvisionnement en eau des habitants et des points d'eau

pour le bétail ;
9 JF
2

!

3.2.

4.1.

4.2.

e) d'utiliser les pierres, le sable, l'argile, le gypse, la chaux et autres substances
similaires nécessaires à la conduite des Opérations Pétrolières ;

f) d'exercer tous les droits prévus dans ce présent Contrat.
Sous réserve de l'autorisation du Ministre, qui ne sera pas refusée sans raison dûment.
motivée, le Contractant aura le droit de construire à ses frais toutes les installations
nécessaires aux Opérations Pétrolières telles que, sans que cette liste soit limitative,
routes, pipelines, installations de stockage, installations portuaires, terminaux,
entrepôts, etc. , tant à l'intérieur qu'à l'extérieur de la Zone Contractuelle.

Ladite autorisation du Ministre peut être conditionnée à l'utilisation par des Tiers des
capacités excédentaires desdites installations, sous réserve qu'une telle utilisation
n'interfère pas avec les Opérations Pétrolières et que lesdits Tiers versent une
compensation juste et équitable au Contractant.

ARTICLE 4

OBLIGATIONS GENERALES DU CONTRACTANT
DANS LA CONDUITE DES OPERATIONS PETROLIERES

Le Contractant devra respecter les lois et règlements de la République du Sénégal et
se conformer scrupuleusement aux stipulations du présent Contrat.

Le Contractant devra effectuer tous les travaux nécessaires à la réalisation des
Opérations Pétrolières selon les règles de l'art en usage dans l'industrie pétrolière
internationale.

En particulier, le Contractant devra prendre toutes les mesures, raisonnables
nécessaires pour :

a) s'assurer que l'ensemble des installations et équipements utilisés dans les
Opérations Pétrolières sont en bon état de fonctionnement et correctement
entretenus et réparés pendant la durée du présent Contrat ;

b) éviter que les Hydrocarbures ainsi que la boue ou tout autre produit utilisés dans
les Opérations Pétrolières ne soient gaspillés ou ne polluent les nappes aquifères ;

c) placer les Hydrocarbures produits dans les stockages construits à cet effet et ne pas
stocker le Pétrole Brut dans des réservoirs souterrains, sauf temporairement en cas
d'urgence ou avec l'autorisation préalable du Ministre ;

d) assurer la protection de l'environnement, prévenir les accidents et en limiter les
conséquences, et notamment prévenir, réduire et maîtriser la pollution de
l'environnement et s'il y a lieu restaurer les sites et entreprendre les travaux
d'abandon à l'achèvement de chaque Opération Pétrolière dans les conditions fixées

à l'article 20 ci-dessous. .
D 4%
4.3.

4.4.

4.

4.6.

4.1.

4.8

10

Tous les travaux et installations érigés dans les zones maritimes sénégalaises en vertu
du présent Contrat-devront être :

a) construits, indiqués et balisés avec des bouées, conformément aux règles en
usage dans l’industrie pétrolière internationale, de façon à laisser en tout temps
et en toute sécurité le libre passage à la navigation ;

b) équipés d'aides à la navigation qui devront être approuvées par les autorités
sénégalaises compétentes et maintenues en bon état de marche.

Le Contractant devra notamment à l'occasion des Opérations Pétrolières prendre
toutes les mesures nécessaires à la protection de l'environnement conformes aux
dispositions des Conventions intemationales relatives à la pollution des eaux de la
mer par les Hydrocarbures et des textes pris pour leur application.

Le Contractant devra dédommager et indemniser l'Etat ainsi que toute personne pour
tout préjudice réel qui serait causé par les actions ou les équipements du Contractant
durant la conduite des Opérations Pétrolières.

La responsabilité de l'Etat ne pourra être recherchée à l'occasion d'un dommage,
accident ou litige relatifs aux Opérations Pétrolières causés par l’action ou les
équipements du Contractant.

Le Contractant devra souscrire, et faire souscrire par ses sous-traitants, toutes les
assurances en usage dans l'industrie pétrolière internationale relatives aux obligations
et responsabilités qui lui incombent, et notamment les assurances de responsabilité
civile à l'égard des tiers, les assurances de dommage à la propriété et à
l’environnement et les assurances qui seraient requises par les règlements en vigueur
en République du Sénégal. Le Contractant devra fournir au Ministre les attestations
justifiant la souscription desdites assurances ; cette communication n'engagera en
rien la responsabilité de l'Etat pour le cas où, à l'occasion d'un sinistre, l'étendue des
garanties ou le montant de ces assurances s'avéreraient insuffisants.

Au cas où le Contractant serait constituée par plusieurs entités, les obligations et
responsabilités de ces dernières en vertu du présent Contrat seront conjointes et
solidaires, sauf dispositions contraires prévues notamment à l'article 24 ci-dessous en
ce qui concerne les droits et obligations de PETROSEN.

Le Contractant est tenu d'ouvrir, dans les trois (3) mois à compter de la Date d’Effet,
un bureau enregistré en République du Sénégal, et de le maintenir pendant la durée
du présent Contrat ; ledit bureau sera notamment doté d'un responsable ayant autorité
pour la conduite des Opérations Pétrolières et auquel pourra être remise toute

notification au titre du présent Contrat.
D [7
SR SE -SS-

49

1

Le Contractant notifie au Ministre, avant la date de signature du présent Contrat,
l'entité désignée comme opérateur pour la conduite des Opérations Pétrolières sous la
responsabilité du Contractant, Il soumet également à son approbation dans les trois
(3) mois suivant la Date d'Effet l'Accord d'Association conclu entre les entités
constituänt le Contractant. Tout changement d'opérateur devra recevoir l'approbation
préalable du Ministre qui ne sera pas refusée sans raison‘ dûment motivée lorsque le
nouvel opérateur possède les capacités techniques et financières nécessaires à la

conduite des Opérations Pétrolières.
> Ÿ 7
7

_ 7

LC
D D

me

w

4

SL.

52.

5.3.

5.4.

12

TITRE I

DE LA RECHERCHE

ARTICLE 5

DUREE DE LA PERIODE DE RECHERCHE
ET RENOUVELLEMENTS

La période initiale de recherche relative à la Zone Contractuelle sera de une (1)
Année Contractuelle.

Le Contractant, s'il a rempli pour la période de recherche les obligations de travaux
définies à l'article 7 ci-dessous, aura le droit de se retirer du Contrat; au cas
contraire, il obtiendra de plein droit, par décret, le renouvellement de la période de
recherche par deux (2) fois pour une période de recherche additionnelle de deux (2)
Années Contractuelles chacune.

Pour chaque renouvellement, le Contractant devra déposer, conformément aux
dispositions du Code Pétrolier, une demande auprès du Ministre au moins deux (2)
mois avant l'expiration de la période de recherche en cours.

Si à l'expiration de la deuxième période de renouvellement, un programme de travaux
d'évaluation d'une découverte d'Hydrocarbures tel que visé à l'article 9 ci-dessous est
en cours de réalisation ou si le Contractant décide de forer un puits d’exploration
additionnel, il aura de plein droit, par décret, une prorogation de la période de
renouvellement en cours, la durée nécessaire à l’achèvement des travaux d'évaluation
ou à la réalisation du forage additionnel, sans toutefois pouvoir excéder un (1) an.

Dans ce cas, le Contractant devra déposer une demande de prorogation auprès du
Ministre au moins trente (30) jours avant l'expiration de la deuxième période de
renouvellement et pour cette même période, le Contractant devra avoir rempli toutes
les obligations de travaux définies à l'article 7 ci-dessous.

Conformément aux dispositions du Code Pétrolier, la durée de la période de
recherche sera également prorogée, le cas échéant, par décret, en cas de découverte
d'Hydrocarbures pour laquelle le programme des travaux d'évaluation a été exécuté
mais n'a pas encore permis de déclarer celle-ci commerciale ; la durée de prorogation,
la zone couverte et les conditions d'une telle prorogation sont fixées à l'article 9 ci-

dessous.
ST
6.1.

6.3.

64.

6.5.

7.1.

13

ARTICLE 6

RENDUS DE SURFACE ET RENONCIATION

A l'expiration de la Période initiale de recherche! le Contractant devra rendré au
moins trente pour cent (30%) de la superficie initiale de la Zone Contractuelle.

A l'expiration de la première période de renouvellement, le Contractant devra rendre
au moins vingt pour cent (20%) de la superficie restante de la Zone Contractuelle.

Pour l'application des articles 6.1. et 6.2. ci-dessus :

a) les surfaces abandonnées au titre de l'article 6.5 ci-dessous et les surfaces déjà
couvertes par des Périmètres d'Exploitation viendront en déduction des surfaces
à rendre ;

b) le Contractant aura le droit de fixer l'étendue, la forme et la localisation du
périmètre de recherche qu'il entend conserver. Toutefois, la portion rendue
devra être de forme géométrique simple, délimitée par des lignes Nord-Sud,
Est-Ouest ou par des limites naturelles ;

c) un plan portant indication du périmètre de recherche conservé devra être joint à
la demande de renouvellement.

A l'expiration de la période de recherche, le Contractant devra rendre la surface
restante de la Zone Contractuelle, en dehors des surfaces éventuellement couvertes
par des Périmètres d'Exploitations.

Le Contractant peut à tout moment, sous préavis de trois (3) mois sauf application
des dispositions de l’article 10.5, notifier au Ministre qu'il renonce à ses droits sur
tout ou partie de la Zone Contractuelle. En cas de renonciation partielle, les
dispositions de l'article 6.3. b) ci-dessus seront applicables à la délimitation du
périmètre rendu.

Dans tous les cas, aucune renonciation volontaire au cours d'une période de recherche
ne réduira les obligations de travaux visées à l'article 7 ci-dessous pour la période de

recherche en cours, ni le montant de la garantie bancaire ou de la lettre de crédit
correspondante.

ARTICLE 7

OBLIGATIONS DE TRAVAUX DE RECHERCHE

Le Contractant devra commencer les travaux géologiques et géophysiques dans les

trois (3) mois suivant la Date d'Effet. >
LA
LS ?
7.2.

73,
74.

7.5.

7.6.

7.7.

4

Durant la période initiale de recherche visée à l'article 5.1. ci-dessus, le Contractant
devra acquérir auprès de PETROSEN des données sismiques relatives à la Zone
Contractuelle et effectuer des travaux de géologie et de géophysique pour un montant
minimum de trois cent mille (300 000) de Dollars .

Durant la première péfiode de renouvellement visée à l'article 5.2. ci-dessus, le
Contractant fera üne acquisition de quatre cent (400) kilomètres carrés de lignes
sismiques 3D pour uñ montant minimum de deux millions @! ‘000 000) de Dollars.

Durant la seconde période de renouvellement visée à l'article 5.2. ci-dessus, le
Contractant réalisera un (1} forage d'exploration pour un montant minimum de cinq
millions (5 000 000) de Dollars.

Le forage d'exploratioh prévu à l’article 7.4 ci-dessus, devra être réalisé jusqu'à la
profondeur, minimale correspondant à un objectif qui sera déterminé par SHOC après
consultation. avec. PETROSEN (ci-après dénommée «profondeur minimale
contractuelle »).

Toutefois, un tel forage pourra être arrêté à une profondeur moindre si la poursuite du
forage, effectué selon les règles de l'art en usage dans l'industrie pétrolière
internationale, est exclue pour l'une des raisons suivantes :

a) le socle est rencontré à une profondeur inférieure à la profondeur minimale
contractuelle ;

b) la poursuite du forage présente un danger manifeste en raison de l'existence d'une
pression de couche anormale ;

c) ou des formations pétrolières sont rencontrées dont la traversée nécessite pour
leur protection la pose de tubages ne permettant pas d'atteindre la profondeur
minimale contractuelle ;

Toute décision d’arrêt de forage du fait de l’une des conditions énoncées ci-dessus,
ou de toutes autres conditions exceptionnelles qui empécheraient la poursuite du
forage sera prise par le Contractant. Le Contractant devra immédiatement notifier au
Ministre la décision dument motivée d’arrêt du forage.

Si le Contractant au cours, soit de la période initiale de recherche, soit de la période
de premier renouvellement, réalise un nombre de forages d'exploration supérieur aux
obligations minimales de forage prévues aux articles 7.2 et 7.3. ci-dessus, le ou les
forages excédentaires pourront être reportés sur la ou les périodes de recherche
suivantes et viendront en déduction des obligations de travaux fixées pour la ou
lesdites périodes.

Pour l'application des articles 7.4. à 7.6. ci-dessus, les forages effectués dans le cadre
d'un programme de travaux d'évaluation ne seront pas considérés comme des forages
d'exploration et seul un puits par découverte sera réputé être un forage d'exploration.

. D _s 9r
7.8. °

7.9.

7.10.

15

Si au terme d’une période de recherche quelconque, ou en cas de renonciation totale
ou résiliation du Contrat, les travaux de recherche réalisés n’ont pas atteint les
engagement minima souscrits.aux articles 7.2. à 7.4. ci-dessus, le Contractant versera
à l'Etat au plus tard à l'expiration de la période de recherche en cours une indemnité
égale au solde non réalisé des engagements de travaux prévus pour cette période et
calculée suivant les dispositions de l'article 7.9. ci-dessous, sinon l'Etat fera appel de
la garantie prévue à l'article 7.10. ci-dessous. .

Le paiement effectué, le Contractant sera réputé avoir rempli ses obligations
minimales de travaux au titre de l'article 7 du présent Contrat ; le Contractant pourra,
sauf en cas de résiliation du Contrat pour un manquement majeur au Contrat,
continuer à bénéficier des dispositions du Contrat et, en cas de demande recevable,
obtenir le renouvellement de la période de recherche.

Si le Contractant ne réalise pas des travaux prévus aux articles 7.2 à 7.4. ci-dessus,
l'indemnité visée à l'article 7.8. que le Contractant devra verser à l'Etat, en tant que
paiement pour inexécution, sera déterminée de la manière suivante :

a) si les travaux prévus à l'article 7.3. n'ont pas été réalisés, un montant de deux
millions (2 000 000) de Dollars;

b) si les travaux prévus à l'article 7.4. n'ont pas été réalisés, un montant de cinq
millions (5 000 000) de Dollars;

c) si les travaux prévus à l'article 7.2. n'ont pas été réalisés, un montant de trois cent
mille (300 000) de Dollars;

d) par forage d'exploration non réalisé jusqu'à la profondeur minimale contractuelle,
un montant de cinq millions (5 000 000) de Dollars.

e) Si le Contractant réalise les travaux prévus aux articles 7.2 à 7.4 ci-dessus, il sera
réputé avoir rempli ses obligations minimales de travaux et de dépenses.

Dans les quarante cinq (45) jours suivant la Date d'Effet, le Contractant devra fournir
une garantie bancaire irrévocable ou une lettre de crédit, à première demande,
acceptable par le Ministre, couvrant ses obligations minimales de travaux pour la
période initiale de recherche.

En cas de renouvellement de la période de recherche, le Contractant devra également
fournir à l’entrée en vigueur de chaque renouvellement une garantie similaire ou une
lettre de crédit couvrant les obligations minimales de travaux pour la période de
renouvellement concernée. |

Le montant de la garantie ou de la lettre de crédit sera calculé en utilisant les
montants stipulés à l'article 7.9. ci-dessus.

Trois (3) mois après l'achèvement d'un programme sismique ou d'un forage d'exploration
effectué jusqu'à la profondeur minimale contractuelle, la garantie ou la lettre de crédit ci-
dessus sera, après notification au Ministre, ajustée de manière à couvrir les obligations
minimales de travaux de la période de recherche en cours restant à remplir, évaluées suivant

les dispositions de l'alinéa précédent. > _& 7
_

_”

Cour

Du

8.1.

8.2.

8.3.

9.1.

9.2.

16

Si au terme d'une période de recherche quelconque, ou en cas de renonciation totale
ou de résiliation du Contrat, les travaux de recherche n'ont pas atteint les
engagements minima souscrits au présent article 7. le Ministre aura le droit, dans les
conditions. de l'article 7.8; d'appeler la garantie ou la lettre de crédit à titre
d'indemnité pour inexécution-des engagements de travaux-qui avaient été souscrits

par le Contractant.

ARTICLE 8

LOYERS SUPERFICIAIRES

Le Contractant versera, au plus tard le premier jour de chaque Année Contractuelle,
les loyers superficiaires suivants :

a) cinq (5) Dollars par kilomètre carré et par an durant la période initiale de
recherche ;

b) huit (8) Dollars par kilomètre carré et par an durant la première période de
renouvellement ;

c) quinze (15) Dollars par kilomètre carré et par an durant la deuxième période de
renouvellement et durant toute prorogation prévue aux articles 5.3. et 5.4. ci-
dessus.

Les loyers superficiaires seront réglés pour l'année entière d'après l'étendue de la
Zone Contractuelle détenue par le Contractant à la date d'exigibilité desdits loyers.
En cas de renonciation en cours d'Année Contractuelle, aucun remboursement des
loyers déjà versés ne sera effectué.

Les loyers superficiaires seront versés par le Contractant à la demande de
PETROSEN qui a été chargée par l'Etat d'entreprendre les actions nécessaires à la
promotion des investissements pétroliers au Sénégal.

ARTICLE 9

EVALUATION D'UNE DECOUVERTE

Si le Contractant découvre des Hydrocarbures à l'intérieur de la Zone Contractuelle,
il devra aussitôt que possible le notifier au Ministre, et effectuer, conformément aux
règles de l'art en usage dans l'industrie pétrolière internationale, les tests nécessaires à
la détermination des indices rencontrés au cours du forage.

Si le Contractant souhaite évaluer la découverte visée ci-dessus, il devra soumettre au
Ministre, dans les six (6) mois suivant la notification de la découverte, un programme
des travaux d'évaluation et le budget correspondant. Le Ministre ne pourra refuser ce

programme sans raison dûment motivée. » 2
9.3.

9.4.

9.5.

17

Le Contractant devra alors exécuter avec le maximum de diligence les travaux
d'évaluation de la découverte conformément au programme établi.

A l'issue de ces‘travaux d'évaluation, qui ne pourront se prolonger au-delà de la
période de recherche visée à l'article 5 ci-dessus, y compris les renouvellements et les
prorogations éventuels, le Contractant fournira au Ministre dans un délai de-deux (2)
mois, un rapport contenant les informations techniques et économiques sur le
gisement découvert qui établira, selon le Contractant, le caractère commercial dudit
gisement. Ce rapport inclura notamment les informations suivantes :

- les caractéristiques géologiques et pétrophysiques du gisement ;

- la délimitation estimée de l'étendue du gisement, ainsi que les justifications
techniques correspondantes ;

- les résultats des tests ou essais de production réalisés ;

- une estimation des réserves ainsi qu'une étude économique préliminaire de la
mise en exploitation du gisement.

Le caractère commercial d'un gisement sera déterminé par le Contractant. Si le
Contractant conclut au caractère commercial du gisement dûment évalué, il devra
également soumettre au Ministre, dans un délai de six (6) mois après l'achèvement
des travaux d'évaluation, un plan de développement et de mise en exploitation du
Gisement Commercial concerné, lequel devra notamment comporter :

- la délimitation précise et la superficie du Périmètre d'Exploitation demandé, à
l'intérieur de la Zone Contractuelle en cours de validité, pour le Gisement
Commercial concerné ;

- une estimation des réserves récupérables, prouvées et probables, et du profil de
production ainsi qu'une étude sur les méthodes de récupération des
Hydrocarbures et la valorisation du Gaz Naturel ;

- la description et les caractéristiques des travaux nécessaires à la mise en
exploitation du Gisement Commercial tels que le nombre de puits, les
installations requises pour la production, le traitement, le stockage et le
transport des Hydrocarbures ;

- le programme de réalisation des travaux visés ci-dessus et la date
prévisionnelle de démarrage de la production ;

- une étude d'impact sur l'environnement indiquant les incidences éventuelles des
travaux projetés sur l'environnement, les conditions dans lesquelles ils satisfont
aux préoccupations d'environnement et un plan préliminaire des travaux
d'abandon ou de restauration des sites prévus en fin d'exploitation ;

LS
EN OR D UD OS GUN CR UE ON GUN ON ON OU OP NP EP .ÆP M , Œn

9.6.

9.7.

9.8.

18

- une estimation des coûts de développement et d'exploitation correspondants,
ainsi qu'une étude économique justifiant le caractère commercial du Gisement.

Dans les trois (3) mois suivant la réception du plan de développement et de mise en
exploitation, le Ministre pourra proposer des révisions ou modifications audit plan et
les dispositions de l'article 16.2 du Contrat s'appliqueront mutatis murandis audit plan
de développement en ce qui concerne son adoption dans un délai de trois (3) mois
après sa soumission. .

Si le Gisement Commercial s'étend au-delà des limites de la Zone Contractuelle, le
Ministre pourra, le cas échéant, exiger que le Contractant exploite ledit gisement en
association avec le contractant de la ou des zones contractuelles adjacentes suivant
les dispositions d'un accord dit "d'unitisation".

Le Contractant devra, dans un délai de six (6) mois après que le Ministre a formulé
son exigence, soumettre à ce dernier, pour approbation, le plan de développement et
de mise en exploitation du Gisement Commercial établi en association avec le
contractant de la zone contractuelle adjacente,

Si le plan de développement et de mise en exploitation n'était pas soumis au Ministre
dans le délai visé ci-dessus, ou s'il n'était pas adopté par le Ministre, ce dernier pourra
préparer un plan de développement et de mise en exploitation conforme aux règles de
l'art en usage dans l'industrie pétrolière internationale. Ledit plan sera adopté par le
Contractant si les conditions fixées par le Ministre n'ont pas pour effet de réduire la
rentabilité économique du Contractant telle qu'elle résulte du Contrat ni d'imposer au
Contractant un effort d'investissement notablement supérieur à celui qu'il aurait
normalement supporté s'il avait dû assurer seul le développement et la mise en
exploitation.

Le Ministre peut demander au Contractant d'abandonner la surface délimitant une
découverte d'Hydrocarbures si le Contractant :

a) n'a pas démarré les travaux d'évaluation de la découverte dans un délai de deux
(2) ans après la date de notification au Ministre de ladite découverte visée à
l'article 9.1 ci-dessus ;

b) ne considère pas le gisement comme étant commercial dans un délai de dix-huit
(18) mois après l'achèvement des travaux d'évaluation, sauf en cas d'application
des dispositions de l'article 9.8. ci-dessous.

Toute surface ainsi rendue viendra en déduction des surfaces à rendre au titre de
l'article 6 ci-dessus et le Contractant perdra tout droit sur les Hydrocarbures qui
pourraient être produits à partir de ladite découverte.

Si, à l'issue des travaux d'évaluation, le Contractant établit dans le rapport visé à
l'article 9.4. ci-dessus que le gisement d'Hydrocarbures objet de la découverte n'est
pas exploitable commercialement dans l'immédiat mais pourrait le devenir, il pourra,
en cas de demande, obtenir s'il y a lieu une prorogation de la période de recherche

> #7
D CS GR OR HR QE CD ON ON OS CS OU CU OU OU D OU ŒU En

9.9.

19

portant sur l'étendue présumée dudit gisement et ayant pour effet de lui octroyer une
période de rétention dudit gisement mesurée à compter de la date de remise du
rapport susvisé et égale :

a) à trois (3) ans en cas de découvefte d'un gisement de Pétrole Brut ;

«

b) à cinq (5) ans en cas de découverte d'un gisement de Gaz Naturel Non Associé.

Pendant ladite période de rétention, le Contractant devra fournir au Ministre dans les
soixante (60) jours suivant la fin de chaque Année Civile un rapport montrant le
caractère commercial ou non du gisement concemé. Il devra également, s'il s'agit
d'un gisement de Gaz Naturel Non Associé, mettre à jour l'étude de marché des
débouchés potentiels dudit Gaz.

En cas de demande, le Contractant pourra dans les conditions fixées par le Code
Pétrolier, obtenir pendant la durée de la période de recherche une autorisation
d'exploitation provisoire, notamment pour effectuer des essais de production de
longue durée. l

A l'issue desdits essais, le Contractant devra fournir au Ministre un rapport
d'évaluation similaire à celui visé à l’Article 9.4 ci-dessus, qui indiquera les résultats
et les interprétations des essais ainsi qu’une estimation du profil de production à long
terme du gisement et du mode de récupération optimum.

DT
10.1.

102.

10.3.

10.4.

. 20

TITRE III

DE L'EXPLOITATION
ARTICLE 10

DUREE DE LA PERIODE D'EXPLOITATION

Si une découverte d'Hydrocarbures est déclarée commercialement exploitable, le

Contractant devra demander, à la date de soumission du plan de développement et de
mise en exploitation du Gisement Commercial concerné, et obtiendra, par décret,
conformément aux dispositions du Code Pétrolier, l'autorisation d'exploitation
relative au Périmètre d'Exploitation dudit Gisement octroyée pour une durée de
vingt-cinq (25) ans et portant sur l'étendue du Gisement Commercial à l'intérieur de
la Zone Contractuelle en cours de validité.

A l'expiration de la période de vingt-cinq (25) ans stipulée à l'article 10.1. ci-dessus,
la période d'exploitation du Périmètre d'Exploitation sera renouvelée par décret, à la
demande du Contractant, pour une période additionnelle de dix (10) ans,
renouvelable au plus une fois, à condition que le Contractant ait rempli toutes ses
obligations contractuelles et justifie qu'une production commerciale à partir. du
Périmètre d'Exploitation est encore possible à l'expiration de la période initiale
d'exploitation ou du premier renouvellement.

Le Contractant devra démarrer les travaux de développement d'un Gisement
Commercial au plus tard six (6) mois après l'octroi du Périmètre d'Exploitation et
devra les poursuivre avec diligence.

Le Contractant devra notamment remplir toutes ses obligations relatives au plan de
développement, en conformité avec les règles de l’art en usage dans l’industrie
pétrolière internationale, à savoir entre autre :

a) appliquer à la mise en exploitation d'un Gisement Commercial les méthodes les
plus propres à éviter les pertes d'énergie et de produits industriels ;

b) assurer la conservation du gisement et son rendement économique optimum en
Hydrocarbures ;

c) procéder dès que possible aux études de récupération assistée et utiliser de tels
procédés s'ils conduisent dans des conditions économiques à une amélioration
du taux de récupération ultime des Hydrocarbures ;

d) effectuer périodiquement sur chaque puits en production les tests ét mesures
permettant de contrôler la bonne exploitation d'un Gisement Commercial.

DEN
ES OU OS GUN ER EU CN OS CD CE C- R- S- CS. OS. OL OL, OL RL EL

10.5.

1122.

113.

12.1.

12.2.

21

Toute demande de renonciation, totale ou partielle, à un Périmètre d'Exploitation
présentée par le Contractant sous préavis de six (6) mois sera favorablement
examinée si celui-ci a satisfait à toutes ses obligations et s'engage à exécuter les
travaux qui lui sont éventuellement prescrits par le Ministre dans l'intérêt de la
sécurité publique, de la conservation des gisements et des nappes aquifères et de la
protection de l'environnement, conformément aux règles de l'art en usage dans
l'industrie pétrolière internationale.

Le préavis susvisé sera accompagné de ia liste des mesures que le Contractant
s'engage à prendre à l'occasion de sa renonciation, et celle-ci ne deviendra effective
qu'après l'exécution conforme des travaux qui auront été éventuellement prescrits par
le Ministre.

ARTICLE 11

PROGRAMMES DE PRODUCTION

Le Contractant s'engage à produire annuellement des quantités raisonnables
d'Hydrocarbures à partir de chaque Gisement Commercial selon les normes en usage
dans l'industrie pétrolière internationale, en considérant principalement les règles de
bonne conservation des gisements et la récupération optimale des réserves
d'Hydrocarbures dans des conditions économiques.

En cas de production, le Programme Annuel de Travaux visé à l’article 16 ci-dessous
que le Contractant doit, avant le premier (ler) octobre de chaque Année Civile,
soumettre au Ministre inclura pour chaque Gisement Commercial, le programme de
production et le budget correspondant établis pour l'Année suivante.

Le Contractant s'efforcera de produire durant chaque Année Civile, les quantités
estimées dans le programme de production défini ci-dessus.

ARTICLE 12

GAZ NATUREL

Toutes les dispositions du Contrat s'appliqueront #utatis mutandis au Gaz Naturel
sous réserve des dispositions particulières du présent article.

Toute quantité de Gaz Naturel Associé qui, selon l'appréciation du Contractant ne
pourrait être économiquement réinjectée, ni utilisée dans les Opérations Pétrolières,
ni traitée pour la vente, ne pourra être brûlée par le Contractant sans l'approbation
préalable du Ministre qui ne sera pas refusée si le brûlage provisoire du Gaz est
conforme aux règles de l'art en usage dans l'industrie pétrolière internationale.

DA
Fe

L

123.

12.4.

13.1.

13.2.

13.3.

2

Dans ce cas, le Contractant devra, sauf en cas d'urgence, le notifier au Ministre au
moins deux (2} mois à l'avance en fournissant les justifications nécessaires montrant
notamment que tout ou partie de ce Gaz ne peut être utilement et économiquement
utilisé pour améliorer le taux économique maximal de récupération‘du Pétrole Brut
par réinjection suivant les dispositions de l'article 10.4 ci-dessus ou pour tout autre
usage qui pourrait être normalement envisagé. -

Si le Contractant décide :

a) de brûler le Gaz Naturel Associé conformément aux dispositions de l'article
12.2. ci-dessus ;

b} ou si le Contractant décide de ne pas exploiter une découverte de Gaz Naturel
Non Associé ;

l'Etat aura le droit d'exploiter et d'enlever ledit Gaz Naturel, sans verser aucune
compensation au Contractant dans la mesure ou l’enlèvement du Gaz Naturel n’a pas
de conséquences défavorables sur la production du Pétrole Brut. L'Etat assumera
dans ce cas s’il y a lieu tous les coûts additionnels nécessaires à la production, au
traitement et à l'enlèvement dudit Gaz Naturel.

Si le Contractant considère le Gaz Naturel comme commercialement exploitable, il
pourra notamment vendre le Gaz Naturel qu'il produit à l'Etat pour les besoins de la
consommation intérieure de la République du Sénégal à des prix compétitifs avec les
autres produits de substitution mais également pour d’autres utilisations industrielles
à des conditions convenables aux Parties.

ARTICLE 13

MESURE DES HYDROCARBURES

Le Contractant devra mesurer, en un point fixé d'un commun accord entre les Parties,
tous les Hydrocarbures produits, après extraction de l'eau et des substances connexes,
en utilisant, après approbation du Ministère, les appareils et procédures de mesure
conformes aux méthodes en usage dans l'industrie pétrolière internationale. Le
Ministère aura le droit d'examiner ces mesures et d'inspecter les appareils et
procédures utilisés.

Si en cours d'exploitation, le Contractant désire modifier lesdits appareils et
procédures, il devra obtenir l'approbation préalable du Ministère.

Lorsque les appareils ou les procédures utilisés ont conduit à une surestimation ou à
une sous-estimation des quantités mesurées, l'erreur sera réputée exister depuis la
date de la dernière calibrage des appareils, à moins que le contraire puisse être
justifié, et l'ajustement approprié sera réalisé pour la période correspondante.

$ sw
14.1.

142.

143.

15.1.

15.2.

23

ARTICLE 14

TRANSPORT DES HYDROCARBURES

Le Contractant aura le droit de transporter ou de faire transporter en en conservant la ,
propriété, les produits de son exploitation vers les points de stockage, de traitement,
de chargement ou de grosse consommation, dans les conditions fixées par le Code
Pétrolier.

L'autorisation de transport est accordée de droit, sur leur demande, soit au
Contractant, soit individuellement à chacune des sociétés formant le Contractant.
L'approbation par le Ministre d'un projet de canalisation, telle que visée à l'article 39
du Code Pétrolier, ne pourra être refusée si le projet est conforme à la réglementation
en vigueur et permet d'assurer le transport des produits extraits dans les meilleures
conditions techniques, économiques et environnementales selon les règles en usage
dans l’industrie pétrolière internationale.

En cas de plusieurs découvertes d'Hydrocarbures dans une même région
géographique, le Contractant pourra s'entendre à l'amiable avec les autres exploitants
pour la construction et/ou l'utilisation commune d'installations et de canalisations
permettant d'évacuer tout ou partie de leurs productions respectives. Tous protocoles,
accords ou contrats en résultant devront être soumis à l'approbation préalable du
Ministre.

À défaut d'accord amiable, le Ministre pourra exiger que le Contractant et les autres
exploitants s'associent pour la construction et/ou l'utilisation commune, dans les
meilleures conditions techniques et économiques, d'installations ou de canalisations,
à condition que cette demande ne puisse avoir pour effet ni de réduire la rentabilité
économique du Contractant telle qu'elle résulte du présent Contrat ni d'imposer au
Contractant un effort d'investissement notablement supérieur à celui qu'il aurait
normalement supporté s'il avait dû assurer seul la réalisation de ce projet.

ARTICLE 15

DEMANDE LOCALE DE PETROLE BRUT

Le Contractant s'engage sur sa production de Pétrole Brut en République du Sénégal
à vendre à l'Etat par priorité, la part nécessaire à la satisfaction des besoins de la
consommation intérieure du pays, égale au maximum au pourcentage que la quantité
de Pétrole Brut produite par le Contractant représente par rapport à la quantité totale
de Pétrole Brut produite en République du Sénégal.

Le Ministre notifiera par écrit au plus tard le premier (ler) septembre de chaque
Année Civile, la quantité de Pétrole Brut qu'il choisira d'acheter, conformément au
présent article, au cours de l'Année Civile suivante. Les livraisons seront effectuées, à
l'Etat ou à l'attributaire désigné par le Ministre, par quantités raisonnablement égales
et à des intervalles de temps réguliers au cours de ladite Année, suivant des modalités

fixées d'accord Parties.
2 & 9 v

SO (D UN UD US OR MR CN OM Cu US M HE 0

15.3.

24

Le Contractant devra vendre le Pétrole Brut à l'Etat à un prix établi suivant les
dispositions de l'article 21 ci-dessous en matière de détermination de "prix courant du
marché international". Ce prix sera payable en Francs CFA au taux de change par
rapport au Dollar publié par la Banque Centrale des: Etats de l’Afrique de l'Ouest
(BCEAO) à la date de paiement fixée à soixante (60) jours après la livraison.

22
16.1.

16.2.

16.

25

TITRE IV

DISPOSI TIONS COMMUNES À LA*RECHERCHE ET A°
L'EXPLOITATION

ARTICLE 16

PROGRAMMES ANNUELS DE TRA VAUX

Le Contractant soumettra au Ministre, dans les trente (30) jours suivant la Date
d'Effet du Contrat, le Programme Annuel de Travaux et le Budget correspondant
pour l'Année Civile en cours.

Trois (3) mois avant l'expiration de chaque Année Civile, le Contractant soumettra
au Ministre le Programme Annuel de Travaux et le Budget correspondant prévus
pour l'Année Civile suivante.

Le Programme Annuel de Travaux et le Budget correspondant seront subdivisés entre
les différentes activités de recherche, d'évaluation, de développement et de

production.

Le Ministre ne pourra refuser le Programme Annuel de Travaux et le Budget
correspondant sans raison dûment motivée. Toutefois, le Ministre pourra proposer
des révisions ou modifications au Programme Annuel de Travaux en les notifiant au
Contractant dans un délai de trente (30) jours suivant la réception de ce Programme.

Dans ce cas, le Ministre et le Contractant se réuniront aussitôt que possible pour
étudier les révisions ou modifications demandées et établir par accord mutuel le
Programme Annuel de Travaux et le Budget correspondant dans leur forme
définitive, suivant les règles de l'art en usage dans l'industrie pétrolière intermationale.
La date d'adoption du Programme Annuel de Travaux et du Budget correspondant
sera la date de l'accord mutuel susvisé.

Si le Ministre omet de notifier au Contractant son désir de révision ou modification
dans le délai de trente (30) jours ci-dessus mentionné, ledit Programme Annuel de
Travaux et le Budget correspondant seront réputés adoptés par le Ministre à la date
d'expiration dudit délai.

Les résultats acquis au cours du déroulement des travaux ou des circonstances
particulières pourront justifier des changements au Programme Annuel de Travaux.
Dans ce cas, après notification au Ministre, le Contractant pourra effectuer de tels
changements sous réserve que les objectifs fondamentaux dudit Programme Annuel

de Travaux ne soient pas modifiés.
2 LS 0
>

DD HR UD OS GUN HN UN NO SN [EN LE MN JE Eu

17.1.

17.2.

17.3.

17.4.

18.1.

26

ARTICLE 17

CONTROLE DES OPERATIONS PETRÔLIERES

Les Opérâtions Pétrolières seront soumises au contrôle de l'Etat. Ses agents dûment
habilités auront le droit de surveiller les Opérations Pétrolières et d'inspecter, à
intervalles raisonnables, les installations, équipements, matériels, enregistrements et
registres afférents aux Opérations Pétrolières.

Le Contractant devra notifier au Ministère, avant leur réalisation, les Opérations
Pétrolières effectuées dans la Zone Contractuelle telles que campagne géologique ou
géophysique, sondage, essais de puits, afin que des agents habilités du Ministère
puissent assister audites opérations sans pour autant causer de retard dans le
déroulement normal de ces Opérations Pétrolières.

Le Contractant tiendra le Ministère informé du déroulement des opérations et, le cas
échéant, des accidents survenus.

Aux fins de permettre l'exercice des droits visés à l'article 17.1 ci-dessus, le
Contractant fournira aux représentants du Ministère une assistance raisonnable en
matière de moyens de transport et d'hébergement, et les dépenses de transport et
d'hébergement directement liées à la surveillance et à l'inspection seront à la charge
du Contractant.

Le Ministère pourra demander au Contractant de réaliser, à la charge de celui-ci, tous
travaux jugés nécessaires et raisonnables pour assurer la sécurité, l'hygiène et la
protection de l'environnement pendant les Opérations Pétrolières.

Au cas où le Contractant déciderait d'abandonner un forage, il devra le notifier au
Ministère au moins soixante douze (72) heures avant l'abandon.

ARTICLE 18

INFORMATIONS ET RAPPORTS

Le Contractant conservera, conformément aux règles de l'art en usage dans l'industrie
pétrolière internationale, toutes les données et informations résultant des Opérations
Pétrolières et, notamment, les enregistrements, les rapports de mesures et
d'interprétation géophysiques, les rapports géologiques, les diagraphies et les
rapports de forage et de tests, et fournira copie au Ministère dans les plus brefs délais
de toutes les données, informations, rapports et interprétations, obtenus ou préparés
au cours des Opérations Pétrolières.

Toutes les cartes, sections, profils et tous autres documents ou enregistrements
géophysiques ou géologiques seront fournis au Ministère sur un support transparent
adéquat pour reproduction ultérieure et sous forme digitalisée le cas échéant.

D 57
L_ |

_

18.2.

18.3.

18.4.

18.5.

27

Le Contractant devra fournir au Ministère une portionreprésentative des caroites,
déblais de forage et échantillons des fluides produits pendant les tests ou essais de
production. :

A l'expiration, ou en cas de renonciation ou de résiliation du Contrat, les documents
originaux, y compris les bandes magnétiques, seront transférés au Ministère.

Le Contractant fournira au Ministère les rapports périodiques suivants :

a) un rapport quotidien sur l'avancement des forages et sur la production, ainsi
qu'un rapport hebdomadaire sur les travaux de géophysique en cours ;

b) dans les quinze (15) jours suivant la fin de chaque mois, un rapport mensuel sur
les Opérations Pétrolières en cours ;

c) dans les trente (30) jours suivant la fin des mois de mars, juin, septembre et
décembre, un rapport trimestriel relatif aux Opérations Pétrolières réalisées
pendant le trimestre écoulé ainsi qu'un état détaillé des dépenses encourues ;

d) dans les soixante (60) jours suivant la fin de chaque Année Civile, un rapport
relatif aux Opérations Pétrolières réalisées pendant l'Année Civile écoulée,
ainsi qu'un état détaillé des dépenses encourues et une liste du personnel
employé par le Contractant.

Le Ministère pourra à tout moment prendre connaissance des dossiers techniques et
économiques du Contractant relatifs aux Opérations Pétrolières, dont au moins une
copie sera conservée en République du Sénégal.

Le Contractant s'engage à fournir au Ministère sur sa demande, tous rapports, études,
enregistrements, résultats de mesures, tests, essais, interprétations, documents et
informations qui permettent de contrôler l'exécution des Opérations Pétrolières.

Tous les rapports et informations fournis au Ministère par le Contractant seront, s'ils
portent la mention "Confidentiel", considérés comme confidentiels pendant la durée
du Contrat. L'Etat pourra divulguer ces documents à toute personne employée par lui
ou travaillant pour son compte. La période de confidentialité ci-dessus pourra être
accrue si le Ministre le juge nécessaire.

Toutefois, le Ministre pourra utiliser les informations fournies par le Contractant
dans le but de préparer et de publier tout rapport requis par la loi ainsi que tout
rapport et étude d'intérêt général.

Nonobstant les dispositions de l'article 18.4 ci-dessus, le Ministre pourra mettre dans
le domaine public toute information relative à une zone sur laquelle le Contractant
n'a plus de droits exclusifs à la suite de leur expiration, de la renonciation, du retrait

ou de la résiliation du Contrat sur ladite zone.

US OS O0 GUN OUR ON RON OD CD OS OS OS OUR GS CU ON SE D UD

19.1.

19.2.

19.3.

28

ARTICLE 19.

PERSONNEL, FORMATION ET PROMOTION

2 4j

Le Contractant devra dès le début des Opérations Pétrolières assurer l'emploi en
priorité, à qualification égale, des citoyens de la République du Sénégal et contribuer
à la formation de ce personnel afin de permettre son accession à tous emplois
d'ouvriers qualifiés, d'agents de maîtrise, de cadres et de directeurs.

A compter de la date d’octroi d’un Périmètre d'Exploitation, le Contractant
préparera, en accord avec le Ministère, un plan de recrutement et un plan de
formation pour parvenir à une participation de plus en plus large du personnel
sénégalais aux Opérations Pétrolières. |

Afin notamment de faciliter l'emploi de personnel sénégalais, le Contractant
pourvoira, en vue de la satisfaction de ses besoins, à la formation et au
perfectionnement de son personnel employé pour les Opérations Pétrolières. Le
Contractant s'efforcera également de pourvoir à la formation et au perfectionnement
du personnel du Ministère et de PETROSEN.

Le Contractant organisera cette formation et ce perfectionnement, selon un plan
établi en accord avec le Ministre et le Directeur Général de PETROSEN, soit au sein
de son entreprise, soit dans d'autres entreprises, au moyen de stages ou d'échanges de
personnel, tant au Sénégal qu'à l'étranger.

En outre, le Contractant appuiera PETROSEN dans la promotion de la recherche et
de l'exploitation pétrolières au Sénégal.

À ces fins, le Contractant consacrera au plan de formation du personnel du Ministère
et de PETROSEN et à l’appui de la promotion de la recherche et de l’exploitation
pétrolières au Sénégal un minimum de deux cent mille (200 000) Dollars, par Année
Contractuelle, en période de recherche, répartis à raison de cent vingt cinq mille
(425 000) Dollars pour la formation et soixante quinze mille (75 000) Dollars pour
l'appui à la promotion. Et à compter de l'octroi d'un Périmètre d'Exploitation, le
Contractant consacrera un minimum de quatre cent mille (400.000) Dollars par
Année Contractuelle pour la formation.

Ces montants seront versés à Petrosen, le premier jour de chaque Année
Contractuelle.

Le personnel étranger employé par le Contractant et ses sous-traitants pour les
besoins des Opérations Pétrolières sera autorisé à entrer et rester au Sénégal pour la
durée requise. Le Ministère assistera le Contractant pour la délivrance et le
renouvellement des pièces administratives nécessaires à l'entrée et au séjour en
République du Sénégal dudit personnel et de leurs familles, conformément à la

législation en vigueur. -

D NU US US GS (nS UN UN (9 ENV ON EN SO UN SO 2 D JE 9 JU

20.1.

20.2

20.3.

29

ARTICLE 20

ABANDON ET TRANSFERT DES BIENS À EXPIRATION

Le Contractant devra, au plus tard six (6) ans avant l'expiration prévue de tout
Périmètre d'Exploitation, ou à la date à laquelle soixante dix pour cent (70%) des
réserves récupérables d'Hydrocarbures relatives à un Périmètre d'Exploitation auront
été produites, si cette date est antérieure, soumettre à l'approbation du Ministre un
plan d'abandon de la zone concernée accompagné d'une estimation des coûts
d'abandon, qui devra être conforme aux règles de l'art en usage dans l'industrie
pétrolière internationale.

Les Parties se réuniront dans les trois (3) mois suivant la soumission dudit plan pour

- convenir de son adoption après révisions éventuelles et pour décider par accord

mutuel du type et du montant des garanties à fournir par le Contractant pour couvrir
les coûts estimés d'abandon, lesquelles pourront être soit une contribution périodique
à un compte séquestre, soit la fourniture d'une garantie bancaire ou d'une garantie de
Sociétés Affiliées acceptables au Ministre. Nonobstant la constitution desdites
garanties, les coûts d'abandon effectifs seront à la charge exclusive du Contractant.
Au cours de la réunion susvisée, les Parties conviendront également des provisions
annuelles pour coûts d'abandon, lesquelles seront des Coûts Pétroliers recouvrables
au titre de l'article 22.1 ci-dessous et fiscalement déductibles pour la détermination
du bénéfice soumis à l'impôt sur les sociétés.

A l'expiration ou à la résiliation du Contrat, ou en cas de rendus de surface, les biens
appartenant au Contractant et nécessaires aux Opérations Pétrolières dans la zone
rendue deviendront la propriété de l'Etat à titre gratuit, sauf s'ils doivent être utilisés
par le Contractant pour l'exploitation d'autres Gisements Commerciaux situés au
Sénégal. Le transfert de propriété devra avoir pour effet d'entraîner, le cas échéant,
l'annulation automatique de toute sûreté ou garantie portant sur ces biens, ou que ces
biens constituent.

Si le Ministre décide de ne pas utiliser tout ou partie desdits biens, il pourra
dernander au Contractant de les enlever aux frais de celui-ci, les travaux d'abandon
devant être réalisés conformément aux dispositions de l'article 20.1 ci-dessus.

Pendant la durée de validité du Contrat, les sondages reconnus d'un commun accord
inaptes à la poursuite des recherches ou à l'exploitation, pourront être repris par
l'Etat, à la demande du Ministère aux fins de les convertir en puits d'eau. Le
Contractant sera alors tenu de laisser en place les tubages sur la hauteur demandée
ainsi que, éventuellement, la tête de puits, et d'effectuer l'obturation du sondage dans

la zone qui lui sera demandée.
7 s
DS CN CS SU SOUS ONE GUN OR ONE OUR CD SU CB. OS ER D OR OL ON

21.1.

212.

213.

214.

30
TITRE V

DISPOSITIONS ECONOMIQUES ET FISCALES

| ARTICLE 21

PRIX DU PETROLE BRUT ET DU GAZ NATUREL

Le prix de vente unitaire du Pétrole Brut pris en considération pour les besoins du
Contrat sera le prix de vente réel F.O.B. reflétant fidèlement le prix courant du
marché international tel que défini ci-dessous, au Point de Livraison.

Le prix de vente réel F.O.B., calculé chaque trimestre d'Année Civile, sera la
moyenne pondérée des prix obtenus par le Contractant et l'Etat pour les contrats de
vente à des Tiers. Les commissions versées à l'occasion de ventes à des Tiers ne
devront pas dépasser les valeurs en usage dans l'industrie pétrolière internationale.

Si de telles ventes à des Tiers ne sont pas réalisées durant le trimestre considéré, ou
représentent moins de trente pour cent (30%) du total des ventes, la valeur sera
établie par comparaison avec le "prix courant du marché international" durant le
trimestre considéré, des Pétroles Bruts produits au Sénégal et dans les pays
producteurs voisins, compte tenu des différentiels de qualité, densité, transport et
paiement.

Par "prix courant du marché international", il faut entendre un prix tel qu'il permette
au Pétrole Brut vendu d'atteindre, aux lieux de traitement ou de consommation, un
prix concurrentiel équivalent à celui pratiqué pour des Pétroles Bruts de même
qualité provenant d'autres régions et livrés dans des conditions commerciales
comparables, tant au point de vue des quantités que de la destination et de l'utilisation
des Pétroles Bruts, compte tenu des conditions du marché et de la nature des contrats.

Une commission présidée par le Ministre, ou son délégué, et comprenant des
représentants de l'Administration et des représentants du Contractant se réunira à la
diligence de son président, pour établir selon les stipulations de l'article 21.2. ci-
dessus, le prix de vente réel F.O.B. du Pétrole Brut produit, applicable au trimestre
d'Année Civile écoulé. Les décisions de la commission seront prises à l'unanimité.

Si aucune décision n'est prise par la commission dans un délai de trente (30) jours
après la fin du trimestre d'Année Civile considéré, le prix de vente réel F.O.B. du
Pétrole Brut produit sera fixé définitivement par un expert de réputation
internationale, nommé par accord entre les Parties, ou, à défaut d'accord, par le
Centre international d'expertise de la Chambre de Commerce Internationale.

L'expert devra établir le prix selon les stipulations de l'article 21.2 dans un délai de
vingt (20) jours après sa nomination. Les frais d'expertise seront partagés par moitié

entre les Parties. ‘ -
? j#

21.5.

216

31

Dans l'attente de l'établissement du prix, le prix de vente réel F.O.B. provisoire
applicable pour un trimestre d'Année Civile sera le prix de vente réel F.O.B. du
trimestre précédent. Tout ajustement nécessaire sera réalisé au plus tard trente (30)
jours après l'établissement du prix de vente réel F.O. B. pour le trimestre considéré.

Pour les besoins du présent Contrat, la valeur du Gaz Naturel vendu ou cédé à &s |
Tiers ou à l'Etat sera le prix réel obtenu par le Contractant pour la vente dudit Gaz
Naturel.

Pour les ventes ou cessions de Gaz Naturel autres qu'à des Tiers ou à l'Etat, la valeur
sera déterminée par accord entre le Ministre et le Contractant en prenant notamment
en considération, les principes alors en vigueur intemnationalement pour la
commercialisation du Gaz Naturel, la qualité et la quantité de Gaz Naturel et le prix
du Gaz Naturel sénégalais vendu à des Tiers dans des conditions de marché
comparables.

ARTICLE 22

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA

22.1.

22.2.

PRODUCTION

En cas de production d'Hydrocarbures à partir de la Zone Contractuelle, le
Contractant aura le droit de recevoir, chaque Année Civile, en vue du recouvrement
de ses Coûts Pétroliers, une partie maximale de la Production Totale Commerciale:

a) Pour une production journalière d’Hydrocarbures à partir d’un gisement situé
à une profondeur d’eau inférieure ou égale à cinq cent (500) mètres, le Coniractant
recevra une part maximale de la Production Totale Commerciale de soixante dix

pour cent (70%) ;

b) Pour une production journalière d'Hydrocarbures à partir d’un gisement situé
à une profondeur d’eau supérieure à cinq cent (500) mètres, le Contractant recevra
une part maximale de la Production Totale Commerciale de soixante quinze pour
cent (75%).

Si, au cours d'une Année Civile, la valeur de la part maximale de production visée ci-
dessus, déterminée selon les dispositions de l'article 21 ci-dessus, est supérieure aux
Coûts Pétroliers à recouvrir durant ladite Année, le Contractant recevra seulement tel
pourcentage inférieur de la production qui serait nécessaire et suffisant pour
recouvrer les Coûts Pétroliers.

Les Coûts Pétroliers seront recouvrables de la manière suivante :

a) Les Coûts Pétroliers encourus lors de la réalisation des Opérations Pétrolières
relatives à la Zone Contractuelle, y compris les Loyers Superficiaires et le Frais
de Formation et de Promotion, à l'exception des Coûts relatifs aux
immobilisations, ainsi qu'il est prévu à l'article 4 de l'Annexe 2 au présent

3
22.3

32

© Contrat, seront recouvrables l'Année Civile durant laquelle les Coûts Pétroliers
seront encourus ou l'Année Civile durant laquelle le premier Gisement
Commercial de la Zone Contractuelle est mis en production, si cette dernière
ännée est postérieure à l'Année Civile où lesdits Coûts sont encourus.
b) Les Coûts Pétroliers relatifs äux immobilisations seront recouvrables au taux
_ annuel d'amortissement prévu à l'article 4 de l'Annexe 2 du présent Contrat. Le
recouvrement des Coûts des immobilisations afférents à un Périmètre
d'Exploitation commencera l'Année Civile durant laquelle les immobilisations
sont réalisées ou l'Année Civile au cours de laquelle commence la production
sur ledit Périmètre d'Exploitation, si cette dernière année est postérieure à
l'Année Civile où lesdites immobilisations sont réalisées.

c) Si les Coûts Pétroliers recouvrables au cours d'une Année Civile quelconque

excèdent en valeur la limite fixée à l'article 22.1 ci-dessus, le surplus sera

-_ reporté sur la ou les Années Civiles suivantes jusqu'au recouvrement desdits
Coûts Pétroliers.

Le Contractant recevra chaque Année Civile, à titre de rémunération, un
pourcentage de la Production Totale Commerciale d'Hydrocarbures de la Zone
Contractuelle restant après déduction de la part d'Hydrocarbures destinées au
recouvrement des Coûts Pétroliers de ladite Année conformément aux dispositions
des articies 22.1 et 22.2 ci-dessus.

A cette fin, la quantité d'Hydrocarbures restant de la Production Totale
Commerciale et ci-après dénommée « Production Restante » sera partagée entre
l'Etat et le Contractant en fonction de la tranche de production journalière:

a) Pour une production journalière d’Hydrocarbures à partir d’un gisement situé à
une profondeur d’eau inférieure ou égale à cinq cent (500) mètres:

Part du Contractant

Part de l'Etat

Barils / jours

0-25 000 15%
25 000 - 50 000 20 % 80%
50 000 - 75 000 25 75%
75 000 - 100 000 30% 70 %
>100 000 40% 60%

b) Pour une production journalière d'Hydrocarbures à partir d’un gisement situé à
une profondeur d’eau supérieure à cinq cent (500) mètres:

Part du Contractant

Barils / jours Part de l'Etat

0 - 50 000 85 %
50 000 - 100 000 80%
100 000 - 150 000 75 %

150 000 - 200 000
>200 000

*Si les Hydrocarbures produites sont du Gaz Naturel, les tranches de production
journalière ci-dessus seront converties en unités équivalentes de Gaz Naturel.

97 SV
22.4

22.5.

22.6.

22.7.

22.8.

23.1.

33

Le recouvrement des Coûts Pétroliers et le partage de la production seront établis
chaque trimestre d'Année Civile sur une base cumulative, Si la production ou les
Coûts pétroliers recouvrables ne sont pas définitivement connus à la date du caicul, ‘ :
des estimations faites à partir du Programme Annuel de Travaux et du Budget de
l'Année Civile considérée visés à l'article 16 ci-dessus, seront utilisées. Au plus tard
deux (2} mois après la fin de chaque Année Civile, les montants. réels du
recouvrement des Coûts Pétroliers et du partage de la production pour ladite Année
Civile seront déterminés ainsi que les ajustements nécessaires.

En cas de production de Gaz Naturel Non Associé, les Coûts Pétroliers relatifs à
cette production seront recouvrables à partir de cette dernière seulement sauf si les
Parties en conviennent autrement.

Pour l'application des dispositions du présent article, la valeur des Hydrocarbures
produits sera celle déterminée à l'article 21 ci-dessus.

Sauf disposition contraire, le Contractant acquerra au Point de Livraison, la
propriété des Hydrocarbures auxquels il a droit aux termes du présent Contrat.
Toutefois, la responsabilité du Contractant restera engagée avant ce transfert de
propriété, conformément aux dispositions de l'article 4.5 ci-dessus.

L'Etat décidera si la part de production lui restant après le recouvrement des Coûts
Pétroliers et la rémunération du Contractant sera prise en nature ou convertie en
espèces.

Si l'Etat décide de prendre sa part de production en nature, en tout ou partie, le
Ministre devra le notifier au Contractant au moins trois (3) mois avant chaque
semestre d'Année Civile en indiquant la quantité exacte qu'il désire prendre durant
le semestre d'Année Civile suivant.

Si l'Etat décide de convertir en espèces sa part de production, en tout ou partie, le
Contractant lui versera la valeur de cette production, calculée conformément aux
dispositions de l'article 21 ci-dessus. Ce versement sera effectué mensuellement
dans les trente (30) jours suivant la fin du mois auquel s'applique le versement et le
Contractant acquerra la propriété de ladite part de production au Point de Livraison.

Il est entendu que le Contractant ne souscrira aucun engagement de vente de la part
de production de l’Etat dont la durée serait supérieure à six (6) mois, sans que le
Ministre n'y consente par écrit.

ARTICLE 23

REGIME FISCAL

Le Contractant est assujetti à l'impôt sur les sociétés ainsi qu'il est prévu au Code
Général des Impôts et au Code Pétrolier.

Les bénéfices nets que le Coniractant retire de l'ensemble de ses Opérations
Pétrolières sur le territoire de la République du Sénégal tel que défini dans le Code

/ 327
._

LL.

=

nn = ee

23.2.

24.1.

24.2.

34

Général des Impôts, sauf dispositions particulières du Code Pétrolier, sont passibles
d'un impôt sur les sociétés de trente trois pour. cent (33%) calculé sur lesdits
bénéfices nets.

Le:Contractant tient par Année-Civile, en accord avec la réglementation en vigueur
au Sénégal et les dispositions du présent Contrat, une comptabilité séparée des
Opérations Pétrolières qui permet d'établir un compte de pertes et profits et un bilan
faisant ressortir tant les résultats desdites opérations que les éléments d'actif et de
passif qui y sont affectés ou s'y rattachant directement.

Au cas où le Contractant est constitué de plusieurs entités, leurs obligations fiscales
sont individuelles.

Le Contractant et les entreprises qui lui sont associées dans le cadre des Opérations
Pétrolières, ses actionnaires et ses Sociétés Affiliées bénéficieront des avantages
fiscaux prévus aux articles 48 et 49 du Code Pétrolier.

ARTICLE 24
PARTICIPATION DE PETROSEN

A compter de la Date d'Effet du présent Contrat, PETROSEN possède dans la Zone
Contractuelle une part d'intérêts indivis de dix pour cent (10%) qui lui confère, dans
la proportion de sa participation, tous les droits et obligations du présent Contrat,
sous réserve des dispositions du présent article 24.

La participation de PETROSEN visée à l'alinéa précédent n'entraînera pas pour celle-
ci, pendant toute la durée de la période de recherche, de participation aux dépenses et
charges encourues par le Coniractant (y compris en ce qui conceme l'indemnité
éventuelle en cas d'inexécution, la soumission d'une garantie bancaire ou lettre de
crédit, les loyers superficiaires et les dépenses de formation et de promotion
respectivement prévues aux articles 7.8, 7.10, 8 et 19.2 ci-dessus), la part de
PETROSEN étant supportée par les autres entités constituant le Contractant, chacune
au prorata de son pourcentage de participation.

Lors de l'entrée en vigueur de l'autorisation d'exploitation relative à un Périmètre
d'Exploitation visée à l’article 10.1 ci-dessus, PETROSEN aura l'option d'accroître sa
participation aux risques et aux résultats des Opérations Pétrolières dans ledit
Périmètre d'Exploitation, conformément aux dispositions suivantes :

a) à l'intérieur d'un Périmètre d'Exploitation, la participation de PETROSEN
pourra atteindre un maximum de vingt pour cent (20%) dans le cas d’une
production d’un gisement d’Hydrocarbures situé à une profondeur d’eau
inférieure ou égale à cinq cents (500) mètres ou un maximum de dix huit pour
cent (18%) dans le cas d’une production d’un gisement d’Hydrocarbures situé à
une profondeur d’eau supérieure à cinq cents (500) mètres;

b)  PETROSEN devra notifier au Contraëtant sa décision d'exercer son option
d'accroître sa participation et le pourcentage de participation choisi au plus tard

9 5%
EN OÙ S 2 D

243.

24.4.

24.5.

35

six (6) mois après la date d’entrée en vigueur de l’autorisation relative au
Périmètre d'Exploitation ; .

c) la participation de PETROSEN relative à un Périmètre d'Exploitation prendra
effet à compter dela date d'entrée en vigueur de l'autorisation d'exploitation
concernée ; se #

d) les entités, autres que PETROSEN, constituant le Contractant céderont à
PETROSEN, chacune au prorata de sa participation à ce moment, un
pourcentage de leur participation, dont lé total sera égal au montant de
l'accroissement de la participation décidé par PETROSEN ;

e)  PETROSEN aura le droit d'exercer ou non son option d'accroître sa
participation séparément pour chaque Périmètre d'Exploitation.

A partir de la date d'effet de sa participation visée à l'article 24.2.c) ci-dessus,
PETROSEN :

a) participera au prorata de sa participation aux dépenses afférentes au Périmètre
d'Exploitation concerné ;

b)  possédera et enlèvera sa quote-part de la production obtenue à partir dudit
Périmètre d'Exploitation.

PETROSEN ne sera pas assujettie, au titre de sa participation, à rembourser une part
quelconque des dépenses encourues avant l'entrée en vigueur de l'autorisation
d'exploitation relative au Périmètre d'Exploitation, ni à contribuer aux dépenses de
formation.

Dans le cas où PETROSEN exerce son option d'accroître sa participation au titre de
l'article 24.2. ci-dessus, elle devra rembourser en Dollars au Contractant, sans intérêt,
au prorata de sa participation, les dépenses encourues relatives au Périmètre
d'Exploitation concerné entre la date d'entrée en vigueur de l'Autorisation
d'Exploitation et la date de notification de levée de son option. Ledit remboursement
sera effectué dans les quatre vint dix (90) jours suivant ladite date de notification.

Les droits et obligations respectifs de PETROSEN et des autres entités constituant le
Contractant seront fixés dans l'Accord d'Association visé à l'article 4.9 ci-dessus.

PETROSEN d'une part, et les autres entités constituant le Contractant d'autre part, ne
seront pas conjointement et solidairement responsables des obligations résultant du
présent Contrat.

En conséquence, PETROSEN sera individuellement responsable vis-à-vis de l'Etat de
ses obligations telles que prévues dans le Contrat.

L'Etat garantit à tout moment l'exécution des obligations de PETROSEN résultant du
présent Contrat. Toute défaillance de PETROSEN à exécuter une quelconque de ses

D AT
= = en 0m

UN 8 EN

=

RS CR CS CR SR OS GE ON OR (IE

24.6.

25.1.

252.

25.3.

25.4.

26.1.

36

obligations ne sera pas considérée comme une défaillance du Contractant et ne pourra
en aucun cas être invoquée par l'Etat pour annuler le présent Contrat.

L'Etat se réserve le droit de faire exercer sa participation visée au présent ar article 24
par une Société d'Etat autre que PETROSEN.

ARTICLE 25

COMPTABILITE ET VERIFICATION

Le Contractant tiendra sa comptabilité conformément à la réglementation en vigueur
et selon les dispositions de la Procédure Comptable fixée à l'Annexe 2 ci-jointe qui
fait partie intégrante du présent Contrat.

Les registres et livres de comptes seront tenus en langues française et anglaise et
libellés en Dollars. Ces registres seront notamment utilisés pour déterminer le
recouvrement des Coûts Pétroliers, le revenu brut, les frais d'exploitation, les
bénéfices nets et pour la préparation de la déclaration de revenus du Contractant. À
titre d'information, les comptes de pertes et profits et les bilans seront également
tenus en Francs CFA.

Les registres et livres de comptes seront matériellement justifiés par des pièces
détaillées prouvant les dépenses et les recettes du Contractant conformément aux
dispositions et obligations du Contrat.

L'Etat, après en avoir informé le Contractant par écrit, aura le droit d'examiner et de
vérifier, par ses propres agents ou des experts de son choix, les registres et livres de
comptes relatifs aux Opérations Pétrolières. Il disposera d'un délai de cinq (5) ans
suivant la fin de l'exercice considéré pour effectuer cet examen ou cette vérification
et présenter au Contractant ses objections pour toutes les contradictions ou erreurs
relevées lors de l'examen ou de la vérification.

Le défaut par l'Etat de faire une réclamation dans le délai de cinq (5) ans visé ci-

dessus mettra fin à toute objection, contestation ou réclamation de la part de l'Etat
pour l'exercice considéré.

ARTICLE 26

IMPORTATIONS ET EXPORTATIONS

Le Contractant aura le droit d'importer en République du Sénégal pour son compte
ou pour le compte de ses sous-traitants tous les matériaux, équipements, machines,
appareils, véhicules, automobiles, avions, pièces de rechange et matières

consommables nécessaires aux Opérations Pétrolières. D
LA 7
DS © 8 ON 2 SO 2 D ND OU OU LE US ON OS JU EU EN D ED

26.2.

26.3.

26.4.

26.5.

26.6.

37

Les marchandises visées ci-dessus destinées directement et exclusivement aux
Opérations Pétrolières sont exonérées de tous les droits et taxes lors de leur
importations, conformément aux dispositions de l’article 49 du Code Pétrolier.

En outre, les employés expatriés et leurs familles, appelés à travailler en République
… du Sénégal pour le compte du Contractant ou de ses sous-traitants, auront le droit

d'importer en République du Sénégal, lors de leur installation, leurs effets personnels,
y compris leur véhicule.

Le Contractant et ses sous-traitants s'engagent à ne procéder aux importations
définies ci-dessus que dans la mesure où lesdites marchandises ne sont pas
disponibles en République du Sénégal en quantité, qualité, prix, délais et conditions
de paiement équivalents, à moins d'exigences ou d'urgences techniques particulières
présentées par le Contractant ou ses sous-traitants.

Le Contractant et ses sous-traitants s'engagent à accorder la préférence aux
entreprises sénégalaises pour tous contrats de construction, d'approvisionnement ou
de services à conditions équivalentes en termes de quantités, qualité, prix, délais et

- conditions de paiement.

Pour tous contrats d'une valeur supérieure à deux cent cinquante mille (250.000)
Dollars, le Contractant sélectionnera ses sous-traitants par des appels d'offres auprès
d'entreprises sénégalaises et étrangères ou par toute autre méthode appropriée en
usage dans l'industrie pétrolière internationale.

Le Contractant et ses sous-traitants, ainsi que leurs employés étrangers et leurs
familles, auront le droit de réexporter hors de la République du Sénégal en franchise
de tous droits et taxes de sortie, les marchandises importées au titre de l'article 26.1
ci-dessus qui ne seraient plus nécessaires aux Opérations Pétrolières, sous réserve de
l'application des dispositions prévues à l'article 20 ci-dessus.

Le Contractant et ses sous-traitants auront le droit de vendre en République du
Sénégal, à la condition d'en informer au préalable le Ministre, les marchandises qu'ils
auront importées quand elles ne seront plus nécessaires aux Opérations Pétrolières.
Dans ce cas, il incombera au vendeur de remplir toutes les formalités prescrites par la
réglementation en vigueur et de payer tous droits et taxes applicables à la date de
transaction, sauf si les marchandises susmentionnées sont cédées à des entreprises
effectuant des Opérations Pétrolières en République du Sénégal.

Pendant toute la durée du Contrat, et sous réserve des dispositions de l'article 15 ci-
dessus, le Contractant aura le droit d'exporter librement vers la destination choisie à
cet effet, en franchise de tous droits et taxes de sortie, la portion d'Hydrocarbures à
laquelle le Contractant a droit au titre du Contrat.

Toutes les importations et exportations aux termes du présent Contrat seront

soumises aux formalités requises par la réglementation en vigueur en la matière, sauf
dispositions particulières prévues à l'article 49 du Code Pétrolier.

Co

38

ARTICLE 27

CHANGE

$

27.1. Le Contractant sera soumis à la réglementation des changes de la Répüblique du
Sénégal. Toutefois, il est entendu que la République du Sénégal s'engage pendant la
durée du présent Contrat à maintenir au Contractant et à ses sous-traitants le bénéfice
des garanties suivantes pour les opérations réalisées dans le cadre du présent Contrat :

y]

LL.
er

a) droit de contracter à l'étranger les emprunts nécessaires à l'exécution de leurs
activités au Sénégal ;

ad

= = = 8

b) droit d'encaisser et de conserver à l'étranger tous les fonds acquis, ou empruntés
à l'étranger, y compris les recettes des ventes, et d'en disposer librement dans la
limite des montants excédant les besoins de leurs opérations au Sénégal ;

c) libre mouvement des fonds leur appartenant en franchise de tous droits, taxes et
commissions de toute nature entre le Sénégal et tout autre pays ;

d} droit de rapatrier les capitaux investis dans le cadre du présent Contrat et de
transférer leurs produits, notamment les intérêts et dividendes ;

e) et libre transfert des sommes dues, ainsi que la libre réception des sommes qui
leur sont dues à quelque titre que ce soit, à charge de procéder aux déclarations
prévues par la réglementation en vigueur.

27.2. Pour l'exécution de ses opérations, le Contractant sera autorisé à pratiquer le change
de la monnaie nationale et des devises étrangères convertibles à des taux de change
non moins favorables pour le Contractant que le taux du jour ou que les taux
généralement applicables en République du Sénégal aux autres firmes, le jour des
opérations.

27.3. Dans les trente (30) jours suivant la fin de chaque trimestre d'Année Civile, le
Contractant devra fournir au Ministre chargé des finances un rapport sur les
mouvements de fonds relatifs aux Opérations Pétrolières durant le trimestre écoulé.

274. Les employés expatriés du Contractant auront droit, selon la réglementation en
vigueur dans la République du Sénégal, au change libre et au virement libre vers leur
pays d'origine de leurs économies sur leurs salaires, ainsi que des cotisations aux
régimes de retraite et de caisse d'épargne versées par eux-mêmes ou pour leur
compte, sous réserve qu'ils aient acquitté leurs impôts en République du Sénégal.

D

3

ARTICLE 28

PAIEMENTS

Toutes les sommes dues à l'Etat ou au Contractant seront payables en Dollars ou dans
une autre devise convertible choisie d'un commun accord entre les Parties.

En cas de retard dans un paiement, les sommes dues porteront intérêt au taux de
LIBOR (London Interbank Offered Rate) pour des dépôts en Dollars US à un mois
tel que publié dans le Wall Street Journal ou s’il n’est pas publié, tel que publié alors
dans le Financial Times de Londres plus deux pour cent (2%) par an à compter du

jour où elles auraient dû être versées.
À 7
= UD OÙ DS CO D CS D EE CU DU DE CE D ŒN CU EU ES LE

29.1.

29.2.

40

TITRE VI

DISPOSITIONS DIVERSES

# #

ARTICLE 29
DROITS DE CESSION ET CONTROLE DU CONTRACTANT

Conformément aux dispositions du Code Pétrolier, les droits et obligations résultant
du présent Contrat ne peuvent être cédés, en partie ou en totalité, par n'importe
laquelle ou lesquelles des entités constituant le Contractant sans l'approbation
préalable du Ministre. La cession devra porter sur l'ensemble des droits et obligations
relatifs au présent Contrat.

Si dans les soixante (60) jours suivant la notification au Ministre du projet de cession
accompagné de l'acte de cession, celui-ci n'a pas notifié son opposition motivée, cette
cession sera réputée avoir été approuvée par le Ministre à l'expiration dudit délai.

A compter de la date d'approbation, le ou les cessionnaire(s) acquerront la qualité de
Contractant et devront satisfaire aux obligations imposées au Contractant par le Code
Pétrolier et par le présent Contrat auquel ils auront adhéré préalablement à la cession.

En cas de cession à une Société Affiliée, le Ministre autorisera ladite cession et
pourra demander, s'il y a lieu, que la société mère soumette à l'approbation du
Ministre une garantie de bonne exécution des obligations découlant du présent
Contrat.

Le Contractant est tenu de soumettre également à l'approbation préalable du Ministre :

a) Tout changement de personne ou tout projet qui serait susceptible d'amener,
notamment au moyen d'une nouvelle répartition des titres sociaux, une
modification du contrôle du Contractant ou d’une entité constituant le
Contractant. Seront considérés comme éléments de contrôle du Contractant ou
d’une entité constituant le Contractant la répartition du capital social, la
nationalité des actionnaires majoritaires, ainsi que les dispositions statutaires
relatives au siège social et aux droits et obligations attachés aux titres sociaux.
Toutefois, les cessions de titres sociaux à des Sociétés Affiliées seront libres.
Quant aux cessions de titres sociaux à des Tiers, elles ne seront soumises à
l'approbation du Ministre que si elles ont pour effet de mettre entre les mains
de ceux-ci plus de vingt-cinq pour cent (25%) du capital de l'entreprise.

b) Tout projet de constitution de sûretés sur des biens et installations affectés aux
Opérations Pétrolières.

Les projets visés au présent article 29.2 seront notifiés au Ministre. Si dans un délai

de soixante (60) jours suivant ladite notification, le Ministre n'a pas notifié au
Contractant son opposition motivée audits projets, ceux-ci sont réputés approuvés. ..

DT
30.1

30.2.

31.1.

41

ARTICLE 30

| RESILIATION DU CONTRAT

Conformément aux dispositions du Code Pétrolier, le présent Contrat peut être résilié
par l'Etat dans l'un des cas suivants :

a) violation grave par le Contractant des dispositions du Code Pétrolier, ou des
stipulations du présent Contrat, après mise er demeure non suivie d'effet dans
un délai de trois (3) mois ;

b) retard de plus de trois (3) mois apporté par le Contractant à un paiement dû à
l'Etat, après mise en demeure non suivie d'effet dans un délai de trois (3) mois ;

c} après le démarrage de la production sur un Gisement Commercial, arrêt de son
exploitation pendant un (1) an, sans reprise de cette exploitation six (6) mois
après la mise en demeure de le faire ;

d)  non-exécution par le Contractant dans le délai prescrit d'une sentence arbitrale
afférente au présent Contrat ;

e) ou règlement judiciaire ou liquidation des biens du Contractant ou de ses
sociétés mères.

Pour l'application des dispositions visées ci-dessus, le Ministre met en demeure par
lettre recommandée avec accusé de réception le Contractant de s'y conformer dans les
délais fixés aux alinéas a) à d) ci-dessus.

Faute pour le Contractant de se plier à cette injonction dans les délais impartis, la
résiliation du présent Contrat est prononcée.

ARTICLE 31

FORCE MAJEURE

Lorsqu'une Partie est dans l'impossibilité d'exécuter ses obligations contractuelles, en
dehors des paiements dont elle serait redevable, ou ne peut les exécuter qu'avec
retard, en raison d'un cas de Force Majeure, l'inexécution ou le retard ne sera pas
considéré comme une violation du présent Contrat, à condition toutefois qu'il y ait un
lien de cause à effet entre l'empêchement et le cas de Force Majeure invoqué.

Il peut être fait appel à l'arbitrage pour déterminer, notamment, le caractère de
l'empêchement invoqué et son incidence sur les obligations contractuelles de la Partie

intéressée. ;
5 LD
CL
pe)

31.2.

31.3.

314.

32.1.

32.2.

323.

4

Aux fins du présent Contrat, peuvent être entendus comme cas de Force Majeure tout
événement imprévisible, irrésistible et indépendant de la volonté de la Partie
l'invoquant, tels que tremblement de terre, grève, émeute, insurrection, troubles
civils, sabotage, faits de guerre ou conditions imputables à la guerre. L'intention des
Parties est que le terme de Force Majeure reçoive l'interprétation la plus conforme
aux principes et usages du droit intemational. :

Lorsqu'une Partie estime qu'elle se trouve empêchée d'exécuter l'une quelconque de
ses obligations en raison d'un cas de Force Majeure, elle doit immédiatement le
notifier à l'autre Partie et en indiquer les raisons.

Elle doit prendre également toutes les dispositions utiles pour assurer dans les plus
brefs délais la reprise normale de l'exécution des obligations affectées dès la
cessation de l'événement constituant le cas de Force Majeure.

Si, par suite d'un cas de Force Majeure, l'exécution de l'une quelconque des
obligations du Contrat était différée, la durée du retard en résultant, augmentée du
délai qui pourrait être nécessaire à la réparation de tout dommage causé par le cas de
Force Majeure, serait ajoutée au délai octroyé aux termes du Contrat pour l'exécution
de ladite obligation, ainsi qu'à la durée du Contrat.

ARTICLE 32

ARBITRAGE ET EXPERTISE

En cas de litige survenant entre l'Etat et le Contractant, concernant l'interprétation ou
l'exécution du présent Contrat ou de l'une quelconque de ses dispositions, les Parties
s'efforceront de le résoudre à l'amiable.

Si les Parties ne parviennent pas à régler le litige à l'amiable dans un délai de trois (3)
mois à compter de sa notification, elles conviennent qu'un tel litige sera soumis au
Centre International pour le Règlement des Différends relatifs aux Investissements
{C.LR.D.L), en vue de son règlement par arbitrage conformément à la Convention
pour le Règlement des Différends relatifs aux Investissements entre Etats et
Ressortissants d'autres Etats signée le 18 mars 1965 et ratifiée par le Sénégal aux
termes du décret 67-517 du 19 mai 1967 paru au Journal Officiel de la République du
Sénégal le 10 juin 1967. Le tribunal arbitral sera composé de trois (3) arbitres.

L'arbitrage aura lieu à Paris (France). La procédure d'arbitrage sera conduite en
langue française et la loi applicable sera la loi sénégalaise.

La sentence du tribunal est rendue à titre définitif et irrévocable ; elle s'impose aux
Parties et est immédiatement exécutoire,

Les Parties s'engagent à se conformer à toute mesure conservatoire ordonnée où
recommandée à la majorité par le tribunal arbitral constitué conformément aux
dispositions de l'article 32.1 ci-dessus. é É

PT
eg trs

__"

____

324.

33.1.

34.1.

43

-_ L'introduction d'un recours en arbitrage entraîne toute suspension d'effets en ce qui
concerne l'objet du litige. En revanche, l'exécution par les Parties de leurs autres
obligations au terme du présent Contrat ne sera pas suspendue durant la période
d'arbitrage. :

En cas de difficulté dans l'exécution du présent Contrat, les Parties conviennent,
notamment avant tout arbitrage, et à défaut de règlement amiable, de demander à un
expert de les aider dans le traitement amiable de leur différend. Ledit expert sera
nommé par accord entre les Parties ou à défaut d'accord par le Centre international
d'expertise de la Chambre de Commerce Internationale, conformément au Règlement
d'expertise technique de celle-ci. Les frais et honoraires de l'expert seront partagés
également entre les Parties (ou à la charge du Contractant hors PETROSEN jusqu'au
démarrage de la production commerciale).

ARTICLE 33

DROIT APPLICABLE ET STABILISATION DES CONDITIONS

Le présent Contrat et les Opérations Pétrolières entreprises dans le cadre dudit
Contrat sont régies par les lois et règlements de la République du Sénégal.

Le Contractant sera soumis aux lois et règlements de la République du Sénégal.

Il ne pourra être fait application au Contractant d'aucune disposition ayant pour effet
directement ou par voie de conséquence, de remettre en cause les droits économiques
résultant du Contrat et d’aggraver les charges et obligations découlant pour lui des
régimes visés au Chapitre 7 du Code Pétrolier, tels que ces régimes sont définis par la
législation et la réglementation en vigueur à la date de signature du présent Contrat,
sans accord préalable des Parties.

ARTICLE 34

NOTIFICATIONS

Toutes les notifications ou autres communications se rapportant au présent Contrat
devront être adressées par écrit et seront considérées comme ayant été remises dès
qu'elles seront portées ou délivrées sous pli affranchi et recommandé, avec accusé de
réception, ou adressées par télex ou télécopie (avec confirmation de réception) à

l'élection de domicile indiquée ci-dessous :
_D i |
Pour la République du Sénégal :

LE MINISTRE DE L'ENERGIE ET DES MINES
Building Administratif 4" Etage
B.P: 4021 Dakar:

SENEGAL :

Tel: (221) 849 70 13 / 823 87 16

Fax: (221) 823 44 70 / 823 34 98

Attention : Monsieur le Ministre de l’Energie et des Mines

Pour le Contractant :

SENEGAL HUNT OIL COMPANY

1445 Ross @ Field, Dallas,

Texas, USA 75202

Tel: (214) 978 86 45

Fax: (214) 978 88 88

Attention : Monsieur le Vice Président Exploration Internationale

SOCIETE DES PETROLES DU SENEGAL
Route du Service Géographique, Hann

B.P : 2076, Dakar

SENEGAL

Tel: (221) 839 9298

Fax: (221) 832 18 99

Attention : Monsieur le Directeur Général

34.2.

35.1.

35.2.

35.3.

354.

L'Etat et le Contractant peuvent à tout moment changer leur représentant autorisé, ou
modifier l'élection de domicile susmentionnée, sous réserve de le notifier avec dix
(10) jours de préavis.

ARTICLE 35

AUTRES DISPOSITIONS
Les titres figurant dans le présent Contrat sont insérés à des fins de commodité et de
référence et en aucune manière ne définissent, ne limitent ni ne décrivent la portée ou
le but du Contrat, ni de l'une quelconque de ses clauses.

Les Annexes 1 et 2 ci-jointes font partie intégrante du présent Contrat.

Le présent Contrat ne peut être modifié que par écrit et d'un commun accord entre les
Parties.

Toute renonciation de l'Etat à l'exécution d'une obligation du Contractant devra être

faite par écrit et signée par le Ministre et aucune renonciation ne pourra être
considérée comme implicite si le Ministre renonce à se prévaloir d'un des droits qui

lui sont reconnus par le présent Contrat.
_À 7?
45

I 35.5. La Date d'Effet sera la date du décret d'approbation du présent Contrat.

- EN FOI DE QUOI, les Parties au présent Contrat sont çonvenues de signer ledit
Contrat en cinq (5) exemplaires et de le soumettre à la formalité d'enregistrement
sans frais.

ÿ

| 4 5 JUL 2004
[) Fait à Dakar, le g 5
[]
Pour le Contractant
à SENEGAL HUNT OIL COMPANY ROSEN
Larry BOTTO Serignë MBOUP

Pour la République du Sénégal

LE MINISTRE DE L'ENERGIE
ET DES MINES

Madické NIANG

Pour Approbation

LE PRESIDENT D REPUBLIQUE

ee
È
ë
L2
£
>
=
=)
|

47
COORDONNEES DES BLOCS
Bloc de Rufisque Offshore
(Superficie: 4449 km?)
Points Longitudes Latitudes
1793202" W « on of th 45
A corse and the parle 1474200 N) 14°45" 00N
B 17°35'00" W 14°45'00" N
© 17°35'00" W | 14°05'00" N
16°48'07" W {intersection of tn °ps'n0"
D coast line and the Us 12-0500 N) 14°05'00" N
Bloc de Sangomar Offshore
(Superficie: 4676 km?)
F3 +
Points Longitudes Latitudes
16°48'07" W (intersection ofthe °nE00"
D coast line and 1e parslel 14 0S 00" N}) 14°05"00" N
E 17°30'00" W 14°05'00" N
H 17°30'00" W 13°35'33" N
16°32'53" W « fthe op"
! coast line and the pra prete N 1335 33" N
Bloc de Sangomar Offshore Profond
(Superficie: 5856 km?)
Points Longitudes Latitudes
E À 17°30'00" W 14°05'00" N
F 18°30'00" W 14°05'00" N
G 18°30'00"W 13°35'33" N
H 17°30'00" W 13°35'33" N

)

DT
48

ANNEXE 2

PROCEDURE COMPTABLE

ARTICLE 1

DISPOSITIONS GENERALES

11. Objet

La présente Procédure Comptable sera suivie et respectée dans l'exécution des obligations du
Contrat à laquelle elle est attachée.

LE |

L'objet de la présente Procédure Comptable est d'établir des règles et des méthodes de
comptabilisation pour la détermination des coûts et dépenses encourus par le Contractant et
nécessaires, selon les règles de l'art en usage dans l'industrie pétrolière internationale, pour les
Opérations Pétrolières (ci-après dénommés "Coûts Pétroliers”).

12. Comptes et relevés

Le Contractant enregistrera séparément dans des comptes distincts tous les mouvements en
rapport avec les Opérations Pétrolières et devra tenir en permanence les comptes, livres et
registres en distinguant notamment :

- les dépenses de recherche ;

- les dépenses d'évaluation par découverte ;

LL md

- le cas échéant, par Périmètre d'Exploitation :

Le)

. es dépenses de développement et de transport de la production ;
. les dépenses courantes d'exploitation et de transport de la production ;
. les dépenses d'abandon ;

- les charges financières ;

- les dépenses générales et administratives.

Les comptes, livres et registres du Contractant seront tenus suivant les règles du plan
comptable en vigueur au Sénégal et les pratiques et méthodes en usage dans l'industrie

pétrolière internationale. > EL ? Lt

ss

= _æ

__”

49

Conformément aux dispositions de l'article 25.2 du Contrat, les comptes, livres et registres du
Contractant seront tenus en langues française et anglaise et libellés en Dollars.

Toutes les fois qu'il sera nécessaire de convertir en Dollars les dépenses et recettes payées ou
reçues en toute autre monnaie, celles-ci seront évaluées sur la base des cours.de change cotés
sur le marché des changes de Paris, selon des modalités fixées d'un commun accord.

Tout bénéfice ou perte résultant des changes entre monnaies à l'occasion des transactions objet
du présent Contrat sera débité ou crédité au compte des Coûts Pétroliers.

1.3. Interprétation

Les définitions des termes figurant dans cette Annexe 2 sont les mêmes que celles des termes
correspondants, figurant dans le Contrat.

Au. cas où il y aurait n'importe quel conflit entre les dispositions de cette Procédure
Comptable et du Contrat, celui-ci prévaudra.

14. Modifications

Les dispositions de la Procédure Comptable peuvent être modifiées d'un commun accord entre
les Parties.

Les Parties conviennent que si l'une des dispositions de la Procédure Comptable devient
inéquitable à l'égard d'une Partie, elles modifieront de bonne foi la disposition concernée pour
pallier toute inéquité quelconque.

ARTICLE 2

PRINCIPES ET BASES D'IMPUTATION
DES COÛTS PETROLIERS

Le Contractant tiendra des comptes des Coûts Pétroliers dans lesquels seront enregistrés de
manière détaillée les Coûts Pétroliers supportés pour les Opérations Pétrolières, et au débit
desquels seront passés les dépenses et les coûts suivants :

2.1. Dépenses de personnel

Tous paiements effectués ou dépenses encourues pour couvrir les appointements et salaires
des employés du Contractant et de ses Sociétés Affiliées directement liés, soit
temporairement, soit continuellement, aux Opérations Pétrolières sur le territoire de la
République du Sénégal, y compris les charges légales et sociales et toutes charges
complémentaires ou dépenses prévues par les accords individuels ou collectifs ou suivant la

réglementation administrative du Contractant. _:
D ? L
50

2.2. Bâtiments

Dépenses de construction, d'entretien et frais y afférents, ainsi que les loyers payés pour tous
bureaux, maisons, entrepôts et bâtiments, y compris les habitations et centres de loisirs pour
employés, et les coûts des équipements, mobiliers, agencements ‘et fournitures nécessaires à :
l'usage de tels bâtiments requis pour l'exécution des Opérations Pétrolières. 5 |

2.3. Matériaux, équipements et loyers

Coûts des équipements, matériaux, machines, articles, fournitures et installations achetés ou
fournis pour les besoins des Opérations Pétrolières, ainsi que les loyers ou les compensations
payés ou encourus pour l'usage de tous équipements et installations nécessaires aux

Opérations Pétrolières, y compris les équipements appartenant au Contractant.

2.4. Transport

Transport des employés, équipements, matériaux et fournitures à l'intérieur du Sénégal, ainsi
qu'entre le Sénégal et d'autres pays, nécessaires aux Opérations Pétrolières. Les coûts de
transport des employés comprendront les frais de déplacement des employés et de leurs
familles payés par le Contractant selon la politique établie de celle-ci.

2.5. Services rendus par les sous-traitants

Les coûts des prestations de services rendues pour les besoins des Opérations Pétrolières par
les sous-traitants, les consultants, les experts-conseils, ainsi que tous les coûts relatifs à des
services rendus par l'État ou toute autre autorité sénégalaise.

2.6. Assurances et réclamations

Primes payées pour les assurances qu'il faut normalement souscrire pour les Opérations
Pétrolières devant être réalisées par le Contractant ainsi que toutes dépenses encourues et
payées pour règlement de toutes pertes, réclamations, indemnités et autres dépenses, y
compris les dépenses de services juridiques non recouvrées par le porteur d'assurance et les
dépenses découlant de décisions judiciaires.

Si, après approbation du Ministre, aucune assurance n'est souscrite pour un risque particulier,
toutes dépenses encourues et payées par le Contractant pour règlement de toutes pertes,
réclamations, indemnités, décisions judiciaires et autres dépenses.

2.7. Dépenses juridiques

Toutes dépenses relatives à la conduite, à l'examen et au règlement des litiges ou réclamations
survenant du fait des Opérations Pétrolières, ou celles nécessaires pour protéger ou recouvrer
des biens acquis pour les besoins des Opérations Pétrolières, y compris notamment honoraires
d'avocat, frais de justice, frais d'instruction ou d'enquête et montants payés pour règlement ou
solde de tels litiges ou réclamations. Si de telles actions doivent être conduites par le service
juridique du Contractant, une rémunération raisonnable sera incluse dans les Coûts Pétroliers,
laquelle ne dépassera en aucun cas le coût de prestation d'un tel service normalement pratiqué

par un Tiers.
L D%

#
2.8.2.

51

Dépenses générales et administratives ("Frais Généraux")

Les Frais Généraux en République du Sénégal correspondent aux traitements et
dépenses du personnel du Contractant servant en République du Sénégal les
Opérations Pétrolières dont le temps de travail n l'est pas directement assigné à celles-
ci ainsi que les coûts d'entretien et de fonctionnement d'un buréau général et
administratif et des bureaux auxiliaires en République du Sénégal nécessaires aux
Opérations Pétrolières.

Le Contractant ajoutera une somme raisonnable, à titre de Frais Généraux à l'étranger
nécessaires à la réalisation des Opérations Pétrolières et supportés par le Contractant
et ses Sociétés Affiliées, ladite somme étant déterminée en fonction du montant
annuel des Coûts Pétroliers (hors charges financières et hors Frais Généraux définis à
l’article 2.8.1) de la manière suivante :

a) -pour la tranche jusqu'à trois millions (3 000 000) de Dollars par an : trois pour
cent (3%) ;

b) pour la tranche comprise entre trois millions (3 000 000) de Dollars et six
millions (6 000 000) de Dollars par an : deux pour cent (2%) :

c) pour la tranche comprise entre six millions (6 000 000) de Dollars et dix millions
(10 000 000) de Dollars par an : un pour cent (1%) ;

d) pour la tranche excédant dix millions (10 000 000) de Dollars par an : zéro virgule
cinq pour cent (0,5%).

2.9. Charges Financières

Les intérêts et agios des capitaux mis par des Tiers à la disposition du Contractant
pour couvrir une fraction des dépenses d'investissement de développement des
Gisements Commerciaux et de transport de leur production au Sénégal jusqu'au Point
de Livraison correspondant à des immobilisations, dans la mesure où ils n'excèdent
pas les taux normaux en usage sur les marchés financiers internationaux pour des
prêts de nature similaire ; ainsi que, en dérogation de l'article 8.2 du Code Général
des Impôts, les intérêts et agios servis aux associés ou à des Sociétés Affiliées à
raison des sommes qu'ils mettent à la disposition du Contractant en sus de leur part
de capital, si ces sommes sont affectées à couvrir une quote-part raisonnable des
dépenses d’investissement de développement des Gisements Commerciaux et de
transport de leur production au Sénégal jusqu'au Point de Livraison correspondant à
des immobilisations et si les taux d'intérêt n'excèdent pas les taux mentionnés ci-
dessus. Les dettes contractées à l'étranger devront être préalablement déclarées au

Ministre.
DT
52

2.10. Provisions pour coûts d'abandon

Les provisions pour coûts d'abandon constituées conformément aux dispositions de
Î l article 20.1 du Contrat. & &

+

2.11. Autres dépenses

Toutes dépenses encourues par le Contractant et nécessaires à la conduite des
Opérations Pétrolières y compris les Loyers Superficiaires et les Frais de Formation
et de Promotion, autres que les dépenses couvertes et réglées par les dispositions
précédentes du présent article 2 de cette Annexe 2, et autres que les dépenses,
charges ou pertes non déductibles pour la détermination du bénéfice soumis à l'impôt
sur les sociétés conformément au Code Général des {mpôts ou non imputables au
compte des Coûts Pétroliers au titre de l’article 2.12 ci-dessous.

__—

=

=,

Toutes autres dépenses directement liées aux Opérations Pétrolières et encourues par
le Contractant entre la signature du Contrat et la Date d'Effet.

2.12 Dépenses non imputables au compte des Coûts Pétroliers

Les dépenses qui ne sont pas directement nécessaires à la réalisation des Opérations
Pétrolières, et les dépenses exclues par les dispositions du Contrat ou de la présente
procédure Comptable ainsi que par la réglementation en vigueur en République du
Sénégal, ne sont pas imputables au compte des Coûts Pétroliers et ne sont donc pas
recouvrables.

Ces dépenses comprennent notamment :
a) les dépenses relatives à la période antérieure à la date de signature du Contrat ;

b) tous les frais relatifs aux opérations effectuées au-delà du Point de Livraison,
tels que frais de transport et de commercialisation ;

c) les charges financières relatives au financement des Opérations Pétrolières de
recherche, d'évaluation et d'exploitation ainsi que celles relatives au
financement des dépenses de développement et de transport de la production
jusqu'au Point de Livraison excédant les limites visées à l'article 2.9 ci-dessus.

D'autre part, les provisions déductibles du bénéfice net au titre de l'impôt sur les
sociétés (en dehors des provisions pour coûts d'abandon visées à l’article 2.10 ci-
dessus) ne sont pas imputables au compte des Coûts Pétroliers en raison de la

définition de ces derniers.
2 Das

>

= CO 0m ON CN EE CS OR ON OU AU CE ON ON EU ED EU LU EU de

53

2.13. Eléments inscrits au crédit du compte des Coûts Pétroliers

Seront notamment inscrits au crédit du compte des Coûts Pétroliers à recouvrer, les
revenus et produits suivants : + È

a) les revenus issus de la commercialisation de la quantité des Hydrocarbures dont
le Contractant dispose, conformément aux articles 21.1 du Contrat, au titre du
recouvrement des Coûts Pétroliers ;

b) tous autres revenus ou produits liés aux Opérations Pétrolières, notamment
ceux issus :

- de la vente de substances connexes :

- de tous services rendus à des Tiers utilisant les installations affectées aux
Opérations Pétrolières, notamment du traitement, du transport et du stockage
de produits pour des Tiers dans ces installations ;

- de la cession d'éléments d'actifs du Contractant, et de la cession totale ou
partielle des droits et obligations du Contractant selon l'article 29 du Contrat.

ARTICLE 3

PRINCIPES D'IMPUTATION DES COÛTS DES PRESTATIONS
DE SERVICES, MATERIAUX ET EQUIPEMENTS UTILISES
DANS LES OPERATIONS PETROLIERES

3.1. Services techniques

Un tarif raisonnable sera imputé pour les services techniques rendus par le Contractant ou par
ses Sociétés Affiliées au profit des Opérations Pétrolières exécutées dans le cadre du présent
Contrat, tels que analyses de gaz, d'eau ou de carottes et tous autres essais et analyses, à
condition que de tels tarifs ne dépassent pas ceux qui seraient normalement pratiqués dans le
cas de services similaires procurés par des sociétés de services et laboratoires indépendants.

3.2. Achat de matériaux et d'équipements

Les matériaux et les équipements achetés nécessaires aux Opérations Pétrolières seront
imputés au compte des Coûts Pétroliers au "Coût Net" supporté par le Contractant.

Le "Coût Net” comprendra le prix d'achat (déduction faite des remises et rabais
éventuellement obtenus) et les éléments tels que les taxes, droits de commissionnaires
exportateurs, de transport, de chargement et de déchargement et de licence, relatifs à la
fourniture de matériaux et d'équipements, ainsi que les pertes en transit non recouvrées par

voie d'assurance. n _ÿ 5?

54

3.3. Utilisation des équipements et installations appartenant au :
Contractant

Les équipements et installations appartenant au Contractant et utilisés pour les Opérations

Pétrolières seront imputés au compte des Coûts Pétroliers à un taux de location destiné à :
couvrir l'entretien, les réparations, l'amortissement et les services nécessaires aux Opérations -:

Pétrolières, à condition que de tels coûts n'excèdent pas ceux normalement pratiqués dans la
République du Sénégal pour des prestations similaires.

3.4. Evaluation des matériels transférés

Tout matériel transféré des entrepôts du Contractant ou de ses Sociétés Affiliées, ou par
n'importe laquelle des entités constituant le Contractant ou leurs Sociétés Affiliées, sera
évalué comme suit :

a) Matériel neuf

Matériel neuf (état "A") représente le matériel neuf qui n'a jamais été utilisé : cent
pour cent (100%) du Coût Net défini ci-dessus à l’article 3.2.

b) Matériel en bon état
Matériel en bon état (état "B") représente le matériel en bon état de service encore
utilisable dans sa destination première sans réparation : soixante-quinze pour cent
(75%) du Coût Net du matériel neuf défini à l'alinéa a).

©) Autre matériel usagé

Autre matériel usagé (état "C") représente le matériel encore utilisable dans sa
destination première, mais seulement après réparations et remise en état : cinquante
pour cent (50%) du Coût Net du matériel neuf défini à l'alinéa a).

d) Matériel en mauvais état
Matériel en mauvais état (état "D"} représente le matériel qui n'est plus utilisable
dans sa destination première mais pour d'autres services : vingt-cinq pour cent (25%)

du Coût Net du matériel neuf défini à l'alinéa a).

0] Ferrailles et rebuts

Ferrailles et rebuts (état "E") représentent le matériel hors d'usage et irréparable : prix
courant des rebuts.

Lo) Evaluations

Les Parties pourront remplacer les taux mentionnés aux alinéas b) à e) ci-dessus par
des évaluations faites conjointement par leurs représentants.

D 57
55

3.5. Prix des matériels et équipements cédés par le Contractant

a) Les matériels, équipements et matières consommables rachetés par la totalité des entités
constituant le Contractant ou partagés entre elles en nature, seront évalués suivant les
‘principes définis à l'article 3.4 ci-dessus. & %

b) Les matériels et équipements rachetés par n'importe laquelle des entités constituant M

Contractant ou par des Tiers seront évalués au prix de vente perçu, qui ne sera en aucun

cas inférieur au prix déterminé suivant les principes définis à l'article 3.4 ci-dessus.

c) Les sommes correspondantes seront portées au crédit des Coûts Pétroliers.

ARTICLE 4

AMORTISSEMENT DES IMMOBILISATIONS
ET DEPENSES DE RECHERCHE

4.1. Immobilisations

Aux fins du recouvrement des Coûts Pétroliers prévu à l'article 22.1 du Contrat et pour la
détermination du bénéfice net imposable du Contractant, les Coûts Pétroliers relatifs à des
immobilisations réalisées par le Contractant et nécessaires aux Opérations Pétrolières seront
amortis selon un régime d'amortissement linéaire.

La durée minimale d'amortissement sera de cinq (5) Années Civiles (ou de dix (10) Années
Civiles en ce qui concerne les immobilisations de transport de la production) à compter de
l'Année Civile durant laquelle les immobilisations sont réalisées, où à compter de l'Année
Civile au cours de laquelle lesdites immobilisations sont mises en service normal si cette
dernière Année est postérieure. La date de mise en service normal commence au plus tôt
l'année de la production régulière obtenue à partir de l'immobilisation concernée.

4.2. Dépenses de Recherche

Les Coûts Pétroliers, à l'exclusion des Coûts relatifs aux immobilisations, seront recouvrables
et déductibles dès leur année de réalisation ou, au choix du Contractant, à un taux annuel
d'amortissement choisi par ce dernier et applicable selon le système d'amortissement linéaire.

En particulier, aux fins du recouvrement des Coûts Pétroliers prévu à l'article 22.1 du Contrat
et pour la détermination du bénéfice net imposable du Contractant, les dépenses de recherche
d'Hydrocarbures encourues par le Contractant y compris notamment les frais de recherches
géologiques et géophysiques et les frais des forage d'exploration (sauf les frais des forages
d'exploration productifs, qui devront être immobilisés), seront considérées comme des charges
recouvrables et déductibles en totalité dès leur année de réalisation ou pourront être amorties

selon un régime d'amortissement choisi par le Contractant. 5
£ se
56

ARTICLE 5

DETERMINATION DU PARTAGE DE LA PRODUCTION
SELON LE RAPPORT "R"

NON APPLICABLE

ARTICLE 6
INVENTAIRES

6.1. Périodicité
Le Contractant tiendra un inventaire permanent en quantité et en valeur de tous les biens
utilisés pour les Opérations Pétrolières et procédera, à intervalles raisonnables, au moins une
fois par an, aux inventaires physiques tels que requis par les Parties.
6.2. Notification
Une notification écrite de l'intention d'effectuer un inventaire physique sera adressée par le
Contractant au moins soixante (60) jours avant le commencement dudit inventaire, de sorte
que le Ministre et les entités constituant le Contractant puissent être représentés à leurs frais
lors de cet inventaire.
6.3. Information
Au cas où le Ministre ou une entité constituant le Contractant ne se ferait pas représenter lors
d'un inventaire, telle Partie ou Parties serait liée par l'inventaire établi par le Contractant,
lequel devra alors fournir à telle Partie ou Parties copie dudit inventaire.

ARTICLE 7

ETATS FINANCIERS ET COMPTABLES

Le Contractant fournira au Ministère tous les rapports, relevés et états prévus par les
dispositions du Contrat et la réglementation en vigueur, et notamment les états financiers et
comptables suivants :

7.1 Etat de recouvrement des Coûts Pétroliers

Un état trimestriel sera soumis au plus tard deux (2) mois après la fin de chaque trimestre
d'Année Civile. Il présentera les éléments suivants du compte des Coûts Pétroliers :

2
s 57
[I

a) le montant des Coûts Pétroliers restant à recouvrer au début du trimestre ;

b}) le montant des Coûts Pétroliers relatifs au trimestre considéré et recouvrables
“selon les dispositions du Contrat ;
É : .
c) la quantité et la valeur de:la production d'Hydrocarbures prélevée au cours du
trimestre par le Contractant au titre du recouvrement des Coûts Pétroliers ; .

d) le montant des revenus ou produits crédités au titre de l'article 2.13 b) ci-
dessus au cours du trimestre ;

e) le montant des Coûts Pétroliers restant à recouvrer à la fin du trimestre.

En outre, un état annuel de recouvrement des Coûts Pétroliers sera soumis avant la fin du
mois de février de chaque Année Civile.

7.2 Etat de Production

Après le commencement de la production, cet état mensuel sera soumis au plus tard trente
(30) jours après la fin de chaque mois.

Il présentera, pour chaque mois, le détail de la production de chaque Gisement Commercial, et
notamment les quantités d'Hydrocarbures :

a) en stock au début du mois ;

b) enlevées durant le mois ;

Ë €) perdues et utilisées pour les besoins des Opérations Pétrolières ;

d) en stock à la fin du mois. ,

